 



Exhibit 10.1
SHARE PURCHASE AGREEMENT
Index

 
1.   Definitions and interpretation
 
2.   Sale and purchase of shares
 
3.   Consideration
 
4.   Completion
 
5.   Vendors’ Loans
 
6.   Vendors’ Warranties
 
7.   Purchaser’s warranty
 
8.   Completion accounts
 
9.   Covenants
 
10. Guarantees
 
11. Guarantee from Portec Inc
 
12. Non-competition
 
13. Costs
 
14. Notices
 
15. Governing law and jurisdiction
 
16. Publicity
 
17. General

     
Schedule 1
  Vendors’ shares, consideration, and vendors’ loans
 
   
Schedule 2
  The Company
 
   
Schedule 3
  The Properties
 
   
Schedule 4
  Tax Deed
 
   
Schedule 5
  Warranties
 
   
Schedule 6
  Environmental Authorisations
 
   
Schedule 7
  Completion Accounts and Adjustment of Consideration
 
   
Schedule 8
  Vendor Protection
 
   
Schedule 9
  Customers

 



--------------------------------------------------------------------------------



 



      Agreed Form Documents
 
   
Annex 1
  Company Secretary’s Letter of Resignation and Acknowledgement/Letters of
Confirmation from Continuing Directors
 
   
Annex 2
  Service Agreements
 
   
Annex 3
  Consultancy Agreement
 
   
Annex 4
  Audited Accounts for the year ended 31st March 2005
 
   
Annex 5
  Management Accounts of 31st October 2005
 
   
Annex 6
  Management Accounts of 28th February 2006
 
   
Annex 7
  Company’s business plans and forecasts

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made the 12th day of April 2006
BETWEEN :

  (1)   The persons whose names and addresses are set out in the 1st and 2nd
columns of Schedule 1 (‘the Vendors’)     (2)   Portec Rail Products
(UK) Limited (registration number 3939427) whose registered office is at
Vauxhall Industrial Estate Ruabon Wrexham LL14 6UY (‘the Purchaser’ which
expression shall where the context so admits include its successors and assigns)
    (3)   Portec Rail Products Inc of 900 Old Freeport Road, PO Box 38250,
Pittsburgh, Pennsylvania 15238-8250 USA (“Portec Inc”)     (4)   Anthony Brown
of 24 Kiveton Lane, Todwick, South Yorkshire S26 1HL (“Anthony Brown”)

Recitals

  (1)   The Company (as hereinafter defined) is a private company limited by
shares and at the date of this agreement has an authorised share capital of
£1,000.00 divided into eight hundred A Ordinary Shares of £1 each and two
hundred B Ordinary Shares of £1 each, all of which have been issued as fully
paid (or credited as fully paid) and are registered in the names of the Vendors.
    (2)   The Vendors are beneficially entitled to the shares in the numbers set
out in the third column of  Schedule 1 and have the right to sell, or procure
the sale of, them free from all liens, charges and incumbrances.     (3)   The
Vendors have agreed with the Purchaser to sell, or procure the sale of, the
shares on the terms but subject to the conditions of this agreement.

IT IS AGREED as follows:

1   Definitions and interpretation   1.1   In this agreement and in the
Schedules (unless the context otherwise requires), the following words and
expressions have the following meanings:

     
‘the Accounting Date’
  31st March 2005

 



--------------------------------------------------------------------------------



 



     
‘Agreed Form’
  in relation to any document, the draft of that document which is either
annexed to this agreement or which has been initialled by the Vendors’
Solicitors and the Purchaser’s Solicitors by way of identification
 
   
‘Associate’
  in relation to any Vendor:
 
 
(a) his issue or spouse; or
 
 
(b) any company with which he or any of his relatives as detailed in (a) above
is or may be associated; or
 
 
(c) any partnership of which he is a member
 
  and for the purposes of (b) above ‘associated’ shall have the meaning ascribed
to it in the Companies Act 1985 Section 346
 
   
‘the Audited Accounts’
  means the audited accounts of the Company for the accounting reference period
ended on the Accounting Date (a copy of which is Annex 4 hereto) comprising
inter alia a balance sheet profit and loss account notes auditors’ and
directors’ reports
 
   
‘CAA 2001’
  the Capital Allowances Act 2001
 
   
‘the Companies Acts’
  the Companies Acts 1985 and 1989 and the Companies Consolidation
(Consequential Provisions) Act 1985

 



--------------------------------------------------------------------------------



 



     
‘the Company’
  Coronet Rail Limited (company number 4616486) whose registered office is at
Phoenix Works Castor Road Off Don Road Sheffield South Yorkshire S9 2TL, short
particulars of which are set out in Schedule 2
 
   
‘the Completion Date’
  the date of actual completion of the matters provided for in clauses 4.1 to
4.5 and ‘Completion’ shall be construed accordingly
 
   
‘the Disclosure Letter’
  the letter and its annexures dated with today’s date delivered immediately
before the execution of this agreement and addressed by the Vendors to the
Purchaser disclosing various matters relative to the Warranties
 
   
‘Environmental Authorisations’
  the permits consents licences authorisations and approvals which are required
by the Company under the Environmental Legislation and detailed in Schedule 6
 
   
‘Indemnity’
  together the obligations of the Vendors arising pursuant to clauses 9.1 and
9.3
 
   
‘Management Accounts
  the unaudited profit and loss accounts of
 
   
October 2005’
  the Company for the period ended on 31st October 2005 and the unaudited
balance sheets as at 31st October 2005 (copies of which are Annex 5 hereto)

 



--------------------------------------------------------------------------------



 



     
‘Management Accounts
  the unaudited profit and loss accounts of
 
   
February 2006’
  the Company for the period ended on 28th February 2006 and the unaudited
balance sheets of the Company as at 28th February 2006 (copies of which are
Annex 6 hereto)
 
   
‘the Properties’
  the freehold and leasehold properties short particulars of which are contained
in Parts I and II of Schedule 3 and ‘Property’ shall mean any of them
 
   
‘the Purchaser’s Solicitors’
  Gwilym Hughes & Partners of 26-30 Grosvenor Road, Wrexham, LL11 1BU
 
   
‘the Revenue’
  all fiscal authorities (national municipal or local) of the United Kingdom
 
   
‘the Shares’
  the eight hundred A Ordinary Shares of £1 each and two hundred B Ordinary
Shares of £1 each in the share capital of the Company details of which appear in
Recital (2)
 
   
‘SSAP’
  any Statement of Standard Accounting Practice or Financial Reporting Standard
in force at the Completion Date
 
   
‘Taxation’ or ‘Tax’
  any form of taxation duty levy impost charge national insurance or other
similar contribution whether created or imposed by any governmental state
federal local municipal or other body and

 



--------------------------------------------------------------------------------



 



     
 
  in the United Kingdom (including without limitation :
 
 
(a) any obligation to repay (in whole or part) any payment for group or
consortium relief; and
 
 
(b) any related penalty, interest, fine or surcharge)
 
   
‘the Tax Deed’
  the tax deed referred to in clause 5.1.10
 
   
‘the Vendors’ Loans’
  the amounts owing by the Company to the Vendors as shown in Schedule 1
 
   
‘the Vendors’ Solicitors’
  Mincoffs Solicitors LLP, 5 Osborne Terrace, Jesmond,
Newcastle Upon Tyne, NE2 1 SQ
 
   
‘the Warranties’
  the warranties given by the Vendors referred to in clause 7 and Schedule 5

1.2   Expressions in the singular shall include the plural and in the masculine
shall include the feminine and vice versa and references to persons shall
include corporations and vice versa.   1.3   References to any statute or
statutory provision shall be construed as references to such statute or
statutory provision as respectively amended or re-enacted or as their operation
is modified by any other statute or statutory provision (whether before or after
the date of this agreement) and shall include:

  1.3.1   any provisions of which they are re-enactments (whether with or
without modification); and     1.3.2   shall include subordinate legislation
made under the relevant statute

 



--------------------------------------------------------------------------------



 



      except to the extent that any amendment, re-enactment or modification made
after the date of this agreement would increase the liability of any of the
parties or create a liability or reduce the benefit where one would not
otherwise exist or be so reduced.

1.4   References to recitals clauses and schedules are references to recitals
and clauses of and schedules to this agreement.

1.5   The Vendors shall, save where provided to the contrary, be deemed to enter
or undertake all obligations under this agreement jointly and severally, whether
those obligations result from the execution of this agreement of from the breach
of its provisions (including without limitation any of the Warranties proving to
be untrue or misleading, or being breached).

1.6   Expressions defined in Income and Corporation Taxes Act 1988, the Taxation
of Chargeable Gains Act 1992, the Capital Allowances Act 2001 or in the
Companies Acts shall wherever used in this agreement have the meanings given to
them in the relevant statute (unless the context otherwise requires) and in the
case of any inconsistency the defined terms used in the Companies Acts shall
prevail.

1.7   The headings used in this agreement are inserted for convenience only and
shall not affect its construction or interpretation.

1.8   The Schedules form part of this agreement.

2.   Sale and purchase of shares   2.1   Subject to the terms of this agreement:

  2.1.1   each of the Vendors shall sell, or procure the sale of, the number of
Shares set opposite his name in Schedule 1 with full title guarantee; and

 



--------------------------------------------------------------------------------



 



  2.1.2   the Purchaser (relying on the representations warranties undertakings
and indemnities by the Vendors in this agreement) shall purchase the Shares

free from all claims or Incumbrances (and with all attached or accrued rights as
at the Completion Date) for the consideration detailed in clause 3.

2.2   The Purchaser shall not be obliged to complete the purchase of any of the
Shares unless the purchase of all of the Shares is completed simultaneously

3   Consideration

3.1   Subject to adjustment as provided by clause 8 and subject to clause 12,
the Consideration payable for the Shares (‘the Purchase Price’) shall be an
amount equal to the aggregate of the sum of £3,000,000.00 (‘the Initial
Payment’), to be paid as provided in clause 3.3, and such sum as may be
determined and paid in accordance with clause 3.4.

3.2   The Purchase Price shall be apportioned among the Vendors in due
proportion to the number of Shares registered in their respective names as
detailed in Schedule 1.

3.3   The Initial Payment shall be paid as follows :-

  3.3.1   On Completion, the sum of £2,400,000.00;     3.3.2   On 12th
July 2006, the sum of £75,000.00;     3.3.3   On 12th October 2006, the sum of
£75,000.00;     3.3.4   On 12th January 2007, the sum of £75,000.00;     3.3.5  
On 12th April 2007, the sum of £75,000.00;     3.3.6   On 12th July 2007, the
sum of £75,000.00;     3.3.7   On 12th October 2007, the sum of £75,000.00;    
3.3.8   On 12th January 2008, the sum of £75,000.00;     3.3.9   On 12th
April 2008, the sum of £75,000.00.

3.4   Earn out

 



--------------------------------------------------------------------------------



 



  3.4.1   In this clause, ‘the Relevant Accounts’ mean the consolidated profit
and loss accounts of the Company for the period 8th April 2006 – 31st March 2007
(inclusive) and the year 1st April 2007 – 31st March 2008 (inclusive) (‘the
relevant financial years’) to be prepared either :

  3.4.1.1   on the same bases and in accordance with the same policies as the
Audited Accounts (including in particular any provisions for depreciation and
stock); or     3.4.1.2   in accordance with any other basis, policies or
standards which a majority of the Vendors, and the Purchaser, may agree in
writing

  3.4.2   For the purposes of this clause ‘the Adjusted Net Profit’ means the
combined post tax profit less losses (if any) as disclosed in the Relevant
Accounts, adjusted :

  3.4.2.1   to exclude the matters set out in clause 3.4.3;
    3.4.2.2   to charge or deduct the matters set out in clause 3.4.4; and    
3.4.2.3   (with the exception of transactions with Cooper and Turner Limited) to
treat any transaction which is not on arm’s length and market terms as if it
were on arm’s length and market terms;

but only so far as the Relevant Accounts have not already been adjusted to take
the above matters into account.

  3.4.3   The matters to be excluded (as referred to in clause 3.4.2.2) are as
follows :

  3.4.3.1   profits or losses of a capital nature made on the realisation of the
intellectual property, goodwill or freehold or leasehold property of the Company
or on their revaluation (other than by reason of their depreciation);    
3.4.3.2   any profits (or losses) or income deriving from the occurrence of any
other material change in the nature or conduct of the Company’s or in the
established trading relationship of the Company (save for transactions or
contracts pursuant to the Vendors’ business plans and/or forecasts and potential
new product lines and other changes proposed by the Vendors all of which are set
out in the Memorandum being Annex 7, which

 



--------------------------------------------------------------------------------



 



      shall not be excluded), where that change has been initiated by the
Purchaser;   3.4.3.3   interest charged on loan or other credit facilities, save
for that charged on a facility in existence at the Completion Accounts Date and
provided by a bank or other financial institution (and excluding, for the
avoidance of doubt, any loan made by Cooper & Turner Limited) or any facility
which replaces such a facility (subject always to that facility being on terms
which are not more onerous than the facility which it is intended to replace);  
  3.4.3.4   any profits (or losses) or income deriving from any loans, payments
or other transactions made to the Purchaser, or its subsidiary or associated
companies, otherwise than in the ordinary course of business or activities
related to them;     3.4.3.5   any management charges levied by the Purchaser;
    3.4.3.6   any Directors’ fees (other than those applicable to any of the
Vendors);     3.4.3.7   the amount of any bonus paid to employees of the Company
exceeding an amount equal to 8% of the aggregate of all salaries (excluding, for
the avoidance of doubt, the amount of any other emoluments) paid to employees of
the Company during the relevant period;     3.4.3.8   audit, accountancy and
taxation fees in excess of:

  3.4.3.8.1   in respect of the period 8th April 2006 – 31st March 2007
inclusive, £4,500 plus VAT (‘the Current Fee’); and     3.4.3.8.2   in respect
of the period 1st April 2007 – 31st March 2008 inclusive the Current Fee,
subject to uplift to the extent of any increase in the United Kingdom Government
Retail Prices Index from 31st March 2005.

  3.4.3.9   the change of the Company’s year end from 31st March     3.4.3.10  
any tax (including corporation tax and any similar, additional or substitute
tax, tax on any capital gain, and any provision for

 



--------------------------------------------------------------------------------



 



      deferred taxation) applicable to those items excluded pursuant to clauses
3.4.3.1 to 3.4.3.8(inclusive)

  3.4.4   The matters to be charged or deducted (as referred to in clause
3.4.2.3) are as follows :

  3.4.4.1   any tax levied or measured by profits (including corporation tax and
any similar, additional or substitute tax, tax on any capital gain, and any
provision for deferred taxation) save to the extent that the same is
attributable to profits or income derived from those items excluded pursuant to
clauses 3.4.3.1 to 3.4.3.8.

  3.4.5   The Purchaser’s Accountants shall report on the Adjusted Net Profit
(‘the Report’), and the Purchaser shall use all reasonable endeavours to procure
that the Report is prepared within 3 months after the end of the relevant
financial year of the Company to which it relates.

  3.4.6   As to the Relevant Accounts and the Report:

  3.4.6.1   the Relevant Accounts and the Report shall be presented to the
Vendors for their approval. In this respect the Purchaser shall use their best
endeavours to procure that the Vendors shall have access to all documentation
that they may require and all other information that they may reasonable require
to enable them to be satisfied that the Relevant Accounts and the Report have
been prepared on the bases set out in clauses 3.4.2 and 3.4.3 and 3.4.4. The
Vendors shall communicate their decision as to whether or not they approve the
Relevant Accounts and the Report to the Purchaser and the Vendors within a
period of 1 month of such presentation (“the Approval Period”)     3.4.6.2   in
the event that the Vendors shall not approve the Relevant Accounts and the
Report within the Approval Period the Vendors and the Purchaser shall use their
best endeavours to meet (or procure that their nominated representatives shall
meet) promptly and in any case within a period of 14 days of the end of the
Approval Period to resolve any dispute that has arisen between them with regard
to the Relevant Accounts and the Report

 



--------------------------------------------------------------------------------



 



  3.4.6.3   if any dispute relating to the Relevant Accounts or the Report is
not resolved within a period of 14 days of the end of the Approval Period then
(unless all the Vendors and the Purchaser otherwise agree in writing) the
dispute shall be referred to an independent firm of chartered accountants (the
“Referee”) to be appointed by agreement in writing between all the Vendors and
the Purchaser or failing agreement, by the President for the time being of the
Institute of Chartered Accountants in England and Wales upon an application made
by any of the Vendors or the Purchaser     3.4.6.4   the Referee shall act as an
expert and not as an arbitrator to the intent that his decision (in the absence
of manifest error) shall be final and binding upon the Vendors and the Purchaser
and his costs and expenses shall be borne as the referee shall determine (or, in
absence of such determination, as to 50% by the Vendors and 50% by the
Purchaser)     3.4.6.5   the Referee shall be requested to state what
adjustments (if any) are necessary to the Relevant Accounts and the Report in
order to comply with the requirements of this agreement     3.4.6.6   upon the
approval of the Vendors’ Accountants of the Relevant Accounts and the Report or
the resolution of any dispute arising between the Vendors’ Accountants and the
Purchaser’s Accountants in respect of the Relevant Accounts and the Report or
the decision of the Referee (as the case may be) the Relevant Accounts and the
Report in the form so approved, resolved or decided shall (in the absence of
manifest error) be final and binding on the Vendors and the Purchaser.

  3.4.7   In respect of each of the relevant financial years ending on 31st
March 2007 and 31st March 2008, the Purchaser shall pay to the Vendors by way of
additional consideration for the Shares (‘the Additional Consideration’) an
amount in cash calculated by reference to the following :

  3.4.7.1   none of the first £600,000.00 of Adjusted Net Profit shall be paid
to the Vendors;

 



--------------------------------------------------------------------------------



 



  3.4.7.2   the next £500,000.00 of Adjusted Net Profit shall be paid to the
Vendors;
    3.4.7.3   one half of any surplus Adjusted Net Profit shall be paid to the
Vendors.

  3.4.8   No Additional Consideration shall be payable to the Vendors in respect
of a relevant financial year if the Adjusted Net Profit for that period does not
exceed £600,000.00     3.4.9   The Additional Consideration (if any) due to the
Vendors based on the Adjusted Net Profit for each relevant financial year shall
be paid within 28 days after the date of approval, resolution or decision (as
the case may be) of the Relevant Accounts and the Report for that period..

3.5   The Purchaser irrevocably undertakes to the Vendors that during the period
from the date of this agreement to 31st March 2008:

  3.5.1   that it will not make or pass or procure to be made or passed any
petition or resolution for the winding-up, dissolution or striking off of the
Company or for the consolidation or amalgamation of the Company with any
company, association, partnership or legal entity and will use all reasonable
endeavours to resist any such petition or resolution;     3.5.2   that it will
not part with control (as defined in s.416 of the Taxes Act), or allot or issue
any further Shares in the Company;     3.5.3   that it will not transfer, divert
or direct the custom of any customer or client or potential customer or client
of the Company as at the date of this agreement elsewhere or seek to do so
provided always that this clause shall not prevent the Purchaser competing with
the Company in circumstances where it is approached directly by any potential
customer or client;     3.5.4   that it will not sell or procure the sale or
otherwise dispose of the whole or any part of the business undertaking or assets
(other than current or fixed assets disposed of in the normal course of
business) of the Company or cease trading any operational division of the
Company as carried on at the Completion Date

 



--------------------------------------------------------------------------------



 



      unless it incurs actual loss and in any event shall not transfer such
operational division to another member of the Purchaser’s Group;   3.5.5  
subject to the Company’s business plans and forecasts being Annex 7, that it
will not exercise its control over the Company in such manner as to change the
nature or reduce the scope of the business of the Company to cause any material
adverse change to take place in the turnover or turnover prospects or
profitability of the Company or which could reasonably be foreseen to materially
adversely affect the Consideration payable to the Vendors     3.5.6   that it
will not restrict (whether by payment of excessive dividends or otherwise) the
financial resources to carry on and develop its business (as set out in the
Company’s business plans and forecasts being Annex 7) including without
limitation sufficient financial resources to meet appropriate capital
expenditure requirements for the continuance and the said development of the
business of the Company;     3.5.7   that it will not transfer or second any of
the current employees of the Company (or any employees who replace any of the
current employees of the Company) to any part of the Purchaser’s Group;

4   Completion

Completion of the sale and purchase of the Shares shall take place at the
offices of the Purchaser’s Solicitors forthwith upon exchange of this agreement
(‘the Completion Date’) when and where the matters referred to in clauses 4.1 to
4.5 shall be carried out

4.1   The Vendors will deliver to the Purchaser:

  4.1.1   transfers of the Shares duly executed by the registered holders in
favour of the Purchaser (or as it in writing directs), accompanied by their
respective share certificates;     4.1.2   the certificate of incorporation
statutory books (including minute books) and (if any) common seal of the
Company, (where appropriate) complete and written up to date;

 



--------------------------------------------------------------------------------



 



  4.1.3   the title deeds to the Properties and all ancillary documents;    
4.1.4   the resignation of Peter David Vaughan Jones as secretary of the Company
executed as a Deed in the Agreed Form;     4.1.5   a written acknowledgement
from each of the existing Directors (executed as a Deed in the Agreed Form) that
he has no claim whatever against the Company save in respect of salary,
expenses, pension contribution and other benefits (to the extent not already
provided) for the period 1st April 2006 – 11th April 2006 inclusive;     4.1.6  
a copy of the resignation of the existing auditors of the Company effective in
all respects confirming that they have no outstanding claims of any kind, and
containing a statement complying with the Companies Act 1985 Section 394 that
there are no circumstances which they consider should be brought to the
attention of the members or creditors of the Company (the original of which
resignation shall also be deposited by the existing auditors of the Company at
the registered office);     4.1.7   a Tax Deed in the form set out in Schedule 4
duly executed by each of the Vendors;     4.1.8   certificates from the
Company’s bankers certifying the current and deposit account balances of the
Company at the close of business on the last business day preceding Completion;
    4.1.9   appropriate forms to amend the mandates given by the Company to its
bankers;     4.1.10   written confirmation from the Vendors, in the Agreed Form,
that there are no subsisting guarantees given by the Company or any subsidiary
in their favour;     4.1.11   written confirmation from the Vendors, in the
Agreed Form, that, after compliance with clause 4.6, none of the Vendors or
their Associates will be indebted to the Company;     4.1.12   written
confirmation from the Vendors, in the Agreed Form, that, the Company is not
indebted to any of the Vendors or (save for Cooper and Turner Limited) to any of
their Associates to the extent provided for in the written confirmation;

 



--------------------------------------------------------------------------------



 



  4.1.13   original certificates of all registered trademarks patents and
designs and the originals of all licences or Environmental Authorisations
obtained by or issued to the Company or any other person in connection with the
business carried on by it;     4.1.14   evidence (in a form reasonably
satisfactory to the Purchaser) of the release from all charges debentures and
other security interests (if any) created by the Company or to which any of its
assets is subject or (as appropriate) certificates of non-crystallisation (but
excluding the fixed and floating charge dated 11th March 2005 given by the
Company in favour of Euro Sales Finance Plc);     4.1.15   the Disclosure
Letter;     4.1.16   evidence (in a form reasonably satisfactory to the
Purchaser) of the release and discharge of the Company from all and any
liability in respect of the Cooper & Turner Business Loan;     4.1.17   evidence
(in the Agreed Form) of the termination and discharge of the Shareholders
Agreement dated 16th August 2005 made between the Vendors relating to the
Company and the waiver by each of the Vendors of all and any rights which they
have and / or may have pursuant to article 4 of the Articles of Association of
the Company relating to the sale of the Shares by the Vendors to the Purchaser
by this Agreement.

4.2   The Vendors will procure that a board meeting of the Company shall be held
at which:

  4.2.1   those persons nominated by the Purchaser shall be appointed as
directors and secretary of the Company;     4.2.2   the resignation of the
secretary referred to in clause 4.1.5 shall be submitted and accepted;     4.2.3
  Garbutt & Elliott of Arabesque House, Monkscross Drive, Huntington, York YO32
9GW shall be appointed auditors of the Company;     4.2.4   the transfers of the
Shares (subject to stamping) shall be approved for registration;     4.2.5   the
existing bank mandates given by the Company shall be cancelled;

 



--------------------------------------------------------------------------------



 



  4.2.6   the registered office of the Company shall be changed as the Purchaser
may direct;

4.3   The Company and Peter David Vaughan Jones shall enter into a service
agreement in the Agreed Form.   4.4   The Company and Gary Elliott shall enter
into a service agreement in the Agreed Form.   4.5   The Company and Anthony
Brown shall enter into a consultancy agreement in the Agreed Form.   4.6   The
Vendors shall repay all money then owing by them to the Company (whether then
due for payment or not).   4.7   The Purchaser shall:

  4.7.1   pay (or procure the payment of) by way of telegraphic transfer that
part of the Purchase Price as is payable in cash on Completion, to and in favour
of the Vendors’ Solicitors (whose receipt shall be a full discharge to the
Purchaser);     4.7.2   procure that the Company repay to the Vendors the
Vendors’ Loans (if any); and     4.7.3   deliver to the Vendors a duly executed
counterpart of the Tax Deed.

5 Vendors’ indebtedness

5.1   The Vendors’ shall procure that, on or before Completion, all indebtedness
due from the Vendors and their Associates to the Company shall be discharged in
full.

6 Vendors’ Warranties

6.1   The Vendors warrant to the Purchaser in relation to the Company in the
terms set out in Schedule 5.

 



--------------------------------------------------------------------------------



 



6.2   The Vendors agree that the warranties referred to in clause 6.1 shall
remain in full force and effect notwithstanding Completion.   6.3   For the
avoidance of doubt the Warranties shall be separate and independent and (save as
expressly provided) shall not be limited by reference to any other clause, or
anything in this agreement or its Schedules.   6.4   Where the Vendors are
obliged to make a payment in respect of the Warranties contained in paragraphs
2.6 and 3.1 to 3.5 inclusive and 17.1 to 17.11 inclusive and 18.1 to 18.3
inclusive and 19.1 to 19.10 inclusive of Schedule 5, the Purchaser may elect,
without prejudice to any other remedy available to the Purchaser (but
nevertheless subject to the applicable provisions of Schedule 8), in its
absolute discretion that the Vendors should immediately pay to the Company by
way of indemnity:

  6.4.1   a cash amount equal to the diminution or shortfall in value of any of
its assets; or     6.4.2   a cash amount equal to the amount of any liability
(actual or contingent) which would not have been made, incurred or occasioned if
the relevant matters had been as represented in the Warranties; or     6.4.3  
(where necessary to provide a full indemnity), both of the above.

6.5   Where the Vendors are obliged to make a payment under clause 6.4 above,
that payment shall:

  6.5.1   provide, on a full indemnity basis, for any costs and expenses
incurred in investigating, resisting or negotiating any claim (whether
successful or not) which, if successful, would have given rise to a liability on
the part of the Vendors or any of them under this clause; and     6.5.2   have
regard to the fact (as is the case) that the Purchaser enters into this
agreement with the intention that the business of the Company shall or may be
continued as a going concern, utilising all the assets and subject only to the
liabilities to which, in accordance with the terms of this agreement, the
Company would on

 



--------------------------------------------------------------------------------



 



      Completion be entitled and bound on the basis that all the Warranties were
duly performed and fulfilled.

6.6   The rights and remedies of the Purchaser in respect of the Warranties
shall not be affected by:

  6.6.1   Completion;     6.6.2   (subject to clause 7) any investigation made
by it, or on its behalf, into the affairs of the Company     6.6.3   (subject to
clause 7) the Purchaser’s knowledge of any information which it may have
received, or been given, or have actual, implied or constructive notice of,
prior to the signing of this agreement (other than that fairly disclosed in the
Disclosure Letter);     6.6.4   its rescinding, or failing to rescind, this
agreement, or failing to exercise, or delaying, the exercise of any right or
remedy; or     6.6.5   any event or matter whatever, except a specific and duly
authorised written waiver or release.

6.7   The Warranties shall be deemed to be given as at the date of this
agreement and to relate to the facts then existing.   6.8   In relation to any
information supplied prior to the date of this agreement by the Company (or
their professional advisers) to the Vendors or their officers, employees,
agents, representatives or advisers, in connection with the Warranties and the
contents of the Disclosure Letter or otherwise in relation to the business or
affairs of the Company :

  6.8.1   the Company makes no representation warranty, or guarantee of the
accuracy of that information (or any part of it) to the Vendors; and     6.8.2  
the Vendors waive any claims against the Company, its officers employees,
agents, representatives or advisers, which they might otherwise have in respect
of that information or any part of it.

6.9   Any of the Warranties which are qualified by the expression ‘to the
Vendors’ best knowledge, information and belief; ‘so far as the Vendors are
aware’ or

 



--------------------------------------------------------------------------------



 



    any similar expression shall be deemed to include an additional statement
that they have been made after careful inquiry of all of the following:

  6.9.1   the Company’s legal advisers     6.9.2   the Company’s accountants    
6.9.3   the Company’s tax advisers     6.9.4   the Company’s insurance brokers  
  6.9.5   the Company’s insurance companies

    but without imposing (for the avoidance of doubt) any need for the Vendors
or those named in clauses 6.9.1 to 6.9.5 (inclusive) to have undertaken any
particular survey or other third party enquiry.   6.10   The liability of the
Vendors in respect of the Warranties, the Indemnity contained in clause 9.1, and
the Tax Deed shall be limited if and to the extent that the limitations referred
to in Schedule 8 apply.

7 Purchaser’s warranty
The Purchaser hereby warrants that, save regarding clips supplied by the Company
and save regarding matters contained mentioned or referred to in the Disclosure
Letter and save regarding matters set out in the Purchaser’s Letter, the
Purchaser has not been advised by Michael Bornak (accountant) and/or by Alicia
Faderewski (financial analyst) and/or by its accountants Garbutt & Elliott of
Arabesque House, Monkscross Drive, Huntington, York YO32 9GW and/or by its
Solicitors Gwilym Hughes & Partners of 30 Grosvenor Road, Wrexham LL11 1BU that
the Vendors are in breach of any of the Warranties, and that all information
contained in the Purchaser’s Letter is fairly presented, the burden being on the
Vendors to disprove this warranty on the part of the Purchaser.
8 Completion Accounts and Adjustment of Consideration

8.1   The Vendors warrant that:

  8.1.1   (subject to the Purchaser procuring that all unfettered access will be
provided to all relevant information) they have procured and will procure that
Grahame Irwin Sanderson (accountant) of 4 Larwood Court, Riverside, Chester Le
Street, County Durham DH3 3QQ will by

 



--------------------------------------------------------------------------------



 



      30th April 2006 produce and provide the Purchaser with the management
accounts for the Company for the period ended 31st March 2006; and     8.1.2  
the said Management Accounts will have been prepared on a basis wholly
consistent with that adopted in the preparation of the Management Accounts
February 2006.

8.2   The cost of producing the Management Accounts for the financial period
ended 31st March 2006 shall be an expense of the Company and shall be provided
for in the Completion Accounts.   8.3   Each of the parties shall comply with
the requirement of Schedule 7 relating to Completion Accounts and adjustment of
Consideration.   8.4   It is hereby agreed and declared that the Company’s
Working Capital as at close of business on 31st October 2005 was in the sum of
£395,181 as shown in the Management Accounts October 2005.   9   Covenants   9a
  Covenants by the Vendors   9.1   The Vendors covenant with the Purchaser that
they will pay to the Purchaser an amount equal to all costs proceedings charges
claims demands and liabilities which the Company may incur arising from and/or
in respect of work done in respect of clips and/or services supplied in respect
of clips by the Company prior to Completion and the recovery and/or return
and/or replacement after Completion of clips supplied by the Company prior to
Completion.   9.2   The Vendors covenant with the Purchaser and with the Company
that the Vendors shall during and in respect of the period commencing (and
including) the Completion Date and ending (and including) 21st June 2009 pay (or
procure the payment of) all premiums in respect of and maintain and continue
and/or procure the maintenance and continuation of the ACE European Group
Combined Liability Policy Number 43UKC16227 (or another policy providing the
same cover and on substantially the same terms, save as to premium) in respect
of the Company on the same terms (save as to the amount of the

 



--------------------------------------------------------------------------------



 



    premium) as at the date of this agreement and provide the Purchaser (upon
written request) with each premium receipt provided always that :

  9.2.1   Subject to clauses 9.2.4 and 9.2.5 and 9.2.6, the Company and/or the
Purchaser will by way of reimbursement remit to the Vendors (or as they may
direct) for the year 21st June 2006 — 21st June 2007 the amount of the current
premium (being £24,000.00) (“the Current Premium”) plus any increase of premium
for the year 21st June 2006 – 21st June 2007 to a maximum of £3,600.00.    
9.2.2   Subject to clauses 9.2.4 and 9.2.5 and 9.2.6, the Company and/or the
Purchaser will by way of reimbursement remit to the Vendors (or as they may
direct) for the year 21st June 2007 – 21st June 2008 the amount of the premium
for the year 21st June 2006 – 21st June 2007 (to a maximum of £27,600) plus any
increase in premium for the year 21st June 2007 – 21st June 2008 to a maximum of
£4,140.00.     9.2.3   Subject to clauses 9.2.4 and 9.2.5 and 9.2.6, the Company
and/or the Purchaser will by way of reimbursement remit to the Vendors (or as
they may direct) for the year 21st June 2008 – 21st June 2009 the amount of the
premium for the year 21st June 2007 – 21st June 2008 (to a maximum of £31,740)
plus any increase in premium for the year 21st June 2007 – 21st June 2008 to a
maximum of £4,761.00     9.2.4   In the event that the Company and/or the
Purchaser makes any claim under the said Policy in respect of any act and/or
omission pre-Completion (including but not limited to any failure
post-Completion to remove any of the clips manufactured by Kumar Industrial
Corporation from steel stock supplied by Modern Steel and being batches KI-AU
and KI-AW and KI-AX and KI-AY and KI-AZ and KI-BA and KI-BB and KI-BC and KI-BE
and KI-BF) in consequence of which there is an increase in premium, the Vendors
shall bear the same and shall not recover the whole or any part thereof from the
Company and/or the Purchaser.     9.2.5   In the event that the Company and/or
the Purchaser makes any claim under the said Policy in respect of any act and/or
omission post-Completion, the Company and/or the Purchaser will by way of
reimbursement remit to the Vendors the amount of any increase in the

 



--------------------------------------------------------------------------------



 



      annual premium resulting from such claim (provided always that any failure
post-Completion to remove any of the clips in Kumar batches KI-AU and KI-AW and
KI-AX and KI-AY and KI-AZ and KI-BA and KI-BB and KI-BC and KI-BE and KI-BF does
not constitute a post-Completion act and/or omission for the purpose of this
clause 9.2.5).     9.2.6   In the event that there is any premium increase in
respect of any increase post 7h April 2006 in the Company’s annual turnover the
Company and/or the Purchaser will be by way of reimbursement remit to the
Vendors (or as they may direct) the amount of such premium increase.

9.3   The Vendors covenant with the Purchaser that they will pay to the Company
or to the Purchaser (as the Purchaser may direct) an amount equal to all costs
proceedings charges claims demands and liabilities which the Company may incur
in respect of Tax arising from and/or in respect of the release and discharge of
the Company from the Cooper & Turner Business Loan.

9b Hire Purchase and Hire Agreement

9.4   The Purchaser shall procure that, in relation to each of the following
contracts:

  (a)   the lease purchase agreement number 75/4668-1635-9 to which Cooper &
Turner Limited is a party (“the HP Agreement”) and relating to an Audi motor
vehicle registration number NJ55 VUA (“the Vehicle”);     (b)   a hire agreement
number 82/5572-9347-2 to which Cooper & Turner Limited is a party and relating
to the hire of a forklift truck;     (c)   a contract or contracts with Orange
relating to the provision of the mobile phones using (as at the date of this
agreement) numbers 07971509830, 07971509835 and 07971386293 and line rental or
call charges in respect of such phones;

    (together “the Contracts”) the Company shall:

  9.4.1   pay to Cooper & Turner Limited an amount equal to all payments made at
any time following Completion by Cooper & Turner Limited pursuant to the terms
of the Contracts; and

 



--------------------------------------------------------------------------------



 



  9.4.2   observe and perform all other covenants on the part of Cooper & Turner
Limited contained in the Contracts as if the Company was a party to them.

9.5   The Vendors shall procure that Cooper & Turner Limited shall do all deeds,
acts and things necessary for the purpose of providing the Company with the full
benefit of the Contracts.   9.6   Subject to Cooper & Turner Limited obtaining
title to the Vehicle pursuant to the terms of the HP Agreement, the Vendors
shall procure that Cooper & Turner Limited shall transfer the title to the
Vehicle to the Company.

10 Guarantees

10.1   Anthony Brown hereby unconditionally and irrevocably guarantees that Club
Fun Limited shall promptly observe and perform all of the obligations on its
part contained mentioned or referred to in this agreement and he hereby
covenants to indemnify and keep indemnified the Purchaser and the Company from
and against all costs, proceedings, charges, claims, demands and liability
arising from or in respect of any breach, non-observance or non-performance by
Club Fun Limited of the said obligations.   10.2.1   Notwithstanding any rule of
law or equity to the contrary, any release, waiver or compromise, or any other
arrangement of any kind whatever, which the Purchaser may agree to, or effect,
in connection with this agreement in relation to Anthony Brown shall not affect
the Purchaser’s rights and remedies as regards the Vendors.   10.2.2   The
liability of Anthony Brown under clause 10.1 shall not be released or diminished
by any variation of the terms of this Agreement, any forbearance, neglect, or
delay in seeking the performance of the obligations on the part of Club Fun
Limited contained mentioned or referred to in this Agreement, or any granting of
time for such performance.   10.2.3   If and when Club Fun Limited defaults for
any reason whatsoever in the performance of any obligation on its part contained
mentioned or referred to in this Agreement, Anthony Brown shall forthwith upon
demand unconditionally perform (or procure performance of) and satisfy (or
procure satisfaction of) the obligation on the part of Club Fun Limited in
regard to which such default

 



--------------------------------------------------------------------------------



 



    has been made in the manner proscribed by this Agreement and so that the
same benefits shall be conferred on the Purchaser as would have been received if
such obligation, commitment or undertaking had been duly performed and satisfied
by Club Fun Limited.   10.2.4   The guarantee contained in clause 10.1 shall
remain in force notwithstanding the winding up, liquidation, dissolution or
other incapacity of Club Fun Limited or any change in the status, control or
ownership of Club Fun Limited. The guarantee contained in clause 10.1 is in
addition to and without prejudice to and not in substitution for any rights or
security which the Purchaser may now or hereafter have or hold for the
performance and observance of the said obligations on the part of Club Fun
Limited.   10.2.5   As a separate and independent stipulation, Anthony Brown
agrees that any obligation on the part of Club Fun Limited which may not be
enforceable against or recoverable from Club Fun Limited by reason of any legal
limitation, disability or incapacity on or of Club Fun Limited or any fact or
circumstance (other than the provisions contained in this Agreement) shall
nevertheless be enforceable against and recoverable from Anthony Brown as though
the same had been incurred by Anthony Brown and Anthony Brown were the sole or
principal obligor in respect thereof and shall be performed or paid by Anthony
Brown on demand.   10.3   For the avoidance of doubt, Anthony Brown may rely
upon those limitations contained in Schedule 8 to the extent that Club Fun
Limited is entitled to do so and insofar as such reliance does not involve,
whether directly or indirectly, Anthony Brown and/or Club Fun Limited receiving
the benefit of such limitations more than once (whether by reason of any element
of double counting or otherwise) in calculating the liability of Anthony Brown
under the guarantee contained in this clause 10.

11 Guarantee from Portec Inc

11.1   Portec Inc hereby unconditionally and irrevocably guarantees to the
Vendors the due performance and observance of all of the Purchaser’s
obligations, commitments and undertakings under or pursuant to this agreement
relating to the Initial Payment (‘the Obligations’) agrees to indemnify the
Vendors in respect of any breach of the Obligations,. The liability of Portec
Inc under this

 



--------------------------------------------------------------------------------



 



    clause 11 shall not be released or diminished by any variation of the terms
of this agreement, any forbearance, neglect or delay in seeking performance of
the obligations hereby imposed or any granting of time for such performance.  
11.2.   If and when the Purchaser defaults for any reason whatsoever in the
performance of any Obligation, Portec Inc shall forthwith upon demand
unconditionally perform (or procure performance of) and satisfy (or procure
satisfaction of) the Obligation in regard to which such default has been made in
the manner prescribed by this agreement and so that the same benefits shall be
conferred on the Vendors as would have been received if such obligation,
commitment or undertaking had been duly performed and satisfied by the
Purchaser.   11.3   The guarantee contained in this clause 11 shall remain in
force regardless of the legality, validity or enforceability of any provisions
of this agreement against the Purchaser (save to the extent that any provision
of this agreement is unenforceable by virtue of the operation of any other
provision of this agreement) and notwithstanding the winding-up, liquidation,
dissolution or other incapacity of the Purchaser or any change in the status,
control or ownership of the Purchaser. This guarantee is in addition to and
without prejudice to and not in substitution for any rights or security which
the Vendors may now or hereafter have or hold for the performance and observance
of the Obligations.   11.4   As a separate and independent stipulation, Portec
Inc agrees that any Obligation which may not be enforceable against or
recoverable from the Purchaser by reason of any legal limitation, obligation
(including, but not limited to, as a result of any other agreement or
arrangement entered into by the Purchaser, whether or not known to the Vendors)
disability or incapacity on or of the Purchaser or any fact or circumstance
(other than the provisions of this agreement) shall nevertheless be enforceable
against and recoverable from Portec Inc as though the same had been incurred by
Portec Inc and Portec Inc were the sole or principal obligor in respect thereof
and shall be performed or paid by Portec Inc on demand.

 



--------------------------------------------------------------------------------



 



12 Non-competition

12.1   For the purpose of this clause:

  12.1.1   ‘Confidential Information’ means any financial or other confidential
information or other know-how, relating to the business carried on at the date
of this agreement by the Company, including, but not limited to, any information
relating to current or future affairs or plans, or customers or other persons
with whom the Vendors have or have had dealings, or who are or have been
concerned in the above business;     12.1.2   ‘Relevant Employee’ means any
director, manager, employee, consultant or representative who is currently
employed or engaged by the Company at the time of Completion, (including any
person who has given notice to terminate his employment, whether or not in
accordance with the terms of his employment) and any person who has left that
employment but would have been currently employed at the time of Completion, had
he given the prescribed period of notice in accordance with the terms of his
employment.

12.2   Each of the Vendors and Anthony Brown severally covenants with the
Purchaser and as a separate covenant with the Company that except as otherwise
agreed in writing with the Purchaser, it will:

  12.2.1   keep confidential, and not disclose or make use of, any Confidential
Information; and     12.2.2   observe the other covenants set out in clause 12.3
below.

12.3   The other covenants referred to in clause 12.2 above are as follows:

  12.3.1   not, in competition with the Company, to carry on, or be engaged,
concerned or interested (directly or indirectly) in the business of manufacture
and/or importation and/or purchase and/or supply of insulated fishplates and
insulated rail joints, to and/or for the Railway Industry within the United
Kingdom and within the European Community and anywhere else in the world during
the period of two

 



--------------------------------------------------------------------------------



 



      years from Completion, either solely, or jointly with, or as manager,
agent or consultant of, any other person (corporate or unincorporated);    
12.3.2   not, in competition with the Company, to carry on, or be engaged,
concerned or interested (directly or indirectly) in the business of manufacture
and/or importation and/or purchase and/or supply of railway fasteners (including
but not limited to bolts, nuts, screws, clips and anchors) and all items which
the Company currently imports and/or purchases and/or supplies, to and/or for
the Railway Industry within the United Kingdom and within the European Community
during the period of 2 years from Completion, either solely, or jointly with, or
as manager, agent or consultant of, any other person (corporate or
unincorporated);     12.3.3   not to solicit (either on its or their own
account, or as the employee or manager, agent, consultant, or other
representative of any other person) the custom of any person who is, or was
within a period of 2 years prior to Completion, a customer of the Company in
relation to the business carried on at the date of this agreement by the Company
for a period of 2 years from Completion, or have any dealings with such a
customer for that period;     12.3.4   not to induce or seek to induce away from
the Company any Relevant Employee with a view to engaging them in any competing
business;

12.4   Nothing in this clause 12 shall prevent any of the Vendors or Anthony
Brown from at any time holding, for investment purposes only, any class of
securities for the time being listed or dealt in on any stock exchange, where
its interest does not exceed 2% of all the issued securities of that class.  
12.5   Nothing in this clause 12 shall prevent Anthony Brown from being engaged,
concerned or otherwise interested (whether directly or indirectly) in the Cooper
& Turner Limited business of supply of railway fasteners (including, but not
limited to bolts, nuts, screws, clips and anchors), railway track components and
similar items, and all items which the company currently imports and/or
purchases and/or supplies (but not insulated fishplates and/or insulated rail
joints) to and/or for the Railway Industry within the United

 



--------------------------------------------------------------------------------



 



    Kingdom and within the European Community and anywhere else in the world
provided always that:

  12.5.1   the partial waiver contained in this clause 12.5 does not apply to
insulated fishplates and/or insulated rail joints;     12.5.2   the said Cooper
& Turner Limited business shall not involve the supply of insulated fishplates
and/or insulated rail joints to any person;     12.5.3   the said Cooper &
Turner Limited business shall not involve the supply of the other said products
to those customers whose names are contained or referred to in Schedule 9, save
in the event that the supply agreement of even date herewith and made between
the Company and Cooper & Turner Limited shall be terminated in accordance with
its terms.

12.6   The Vendors and Anthony Brown confirm:

  12.6.1   that the covenants contained in clauses 12.2 and 12.3 above are no
greater than is reasonable or necessary for the protection of the Purchaser’s
interests; and     12.6.2   that those covenants shall be deemed to be entire,
separate, severable and separately enforceable in the widest sense from the
other parts of clauses 12.2 and 12.3, so that each covenant shall be deemed to
be a separate covenant, notwithstanding the fact that it appears in the same
clause, sub-clause or sentence or any other covenant, or is imposed by the
introduction of a word or phrase conjunctively with, or disjunctively from, or
alternatively to, other words or phrases

12.7   Subject to any rights of set off the Purchaser may have pursuant to the
terms of this agreement, if the Purchaser shall fail to pay any of the sums
mentioned in clause 3.3 on the respective due date and the Vendors shall give
the Purchaser written notice thereof and such failure shall continue for six
months after the date of service of such notice, all (but not some) of the
Vendors may by written notice given to the Purchaser forthwith avoid and
terminate the obligations on the part of the Vendors and Anthony Brown contained
in clauses 12.2.1, 12.3.1, 12.3.2 and 12.3.3 and thereupon clauses 12.2.1,
12.3.1, 12.3.2 and 12.3.3 and clause 3.4 shall lapse and terminate (provided
that nothing in this clause 12.7

 



--------------------------------------------------------------------------------



 



    shall operate so as to require the Vendors to repay to the Purchaser or
Portec Inc any amount paid pursuant to clause 3.4 prior to the date of receipt
by the Purchaser of the written notice) and the Vendors shall not have or be
entitled to any claim against the Purchaser and/or the Company whether in
respect of compensation, damages or otherwise in respect thereof, but the
Vendors shall continue to be entitled to payment from the Purchaser and Portec
Inc of the sums mentioned in clause 3.3.   12.8   Subject to any rights of set
off the Purchaser may have pursuant to the terms of this agreement, if the
Purchaser shall fail to pay any of the sums mentioned in clause 3.3 on the
respective due date and the Vendors shall give the Purchaser written notice
thereof and such failure shall continue for thirty days after the date of
service of such notice, all (but not some) of the Vendors may by written notice
given to the Purchaser forthwith avoid and terminate the obligations on the part
of the Vendors and Anthony Brown contained in clause 12.2.1, 12.3.1, 12.3.2 and
12.3.3 and thereupon clauses 12.2.1, 12.3.1, 12.3.2 and 12.3.3 and clause 3.4
and clause 3.3 shall lapse and terminate (provided that nothing in this clause
12.8 shall operate so as to require the Vendors to repay to the Purchaser or
Portec Inc any amount paid pursuant to clauses 3.3 or 3.4 prior to the date of
receipt by the Purchaser of the written notice) and the Vendors shall not have
or be entitled to any claim against the Purchaser and/or the Company and/or
Portec Inc whether in respect of compensation, damages or otherwise in respect
thereof.

13 Costs

13.1   All costs and expenses incurred by, or on behalf of, the parties to this
agreement in connection with the negotiation, preparation, and execution
(including all fees of representatives, solicitors and accountants employed by
any of the parties) shall be borne solely by the party incurring them and the
other parties have no liability in respect of those costs and expenses.

 



--------------------------------------------------------------------------------



 



14. Notices

14.1   Any notice to be given for the purposes of this agreement shall either be
delivered personally or sent by first class recorded delivery post or facsimile
transmission.   14.2   The address for service of the Vendors and Anthony Brown
shall be respectively:

  14.2.1   Peter David Vaughan Jones...38 Gisborne Road, Ecclesall, Sheffield,
S11 7HB     14.2.2   Gary Elliott...17 Sandbeck Court, Bawtry, Doncaster DN10
6XP     14.2.3   Club Fun Ltd...24 Kiveton Lane, Todwick, South Yorkshire S26
1HL     14.2.4   Anthony Brown...24 Kiveton Lane, Todwick, South Yorkshire S26
1HL

    or such other address within the United Kingdom as may from time to time be
notified to the other parties in accordance with this clause 14.   14.3   The
address for service of the Purchaser shall be its registered office for the time
being.   14.4   A notice shall be deemed to have been served as follows:

      14.4:1 if personally delivered, at the time of delivery;         14.4:2 if
sent by recorded delivery post, at the expiration of 48 hours after the notice
was delivered into the custody of the postal authorities;         14.4.3 if sent
by facsimile transmission, at the expiration of 12 hours after despatch.

14.5   In proving such service, it shall be sufficient to prove that personal
delivery was made, or that the envelope containing such notice was properly
addressed and delivered into the custody of the postal authorities as a pre-paid
recorded delivery letter or that the facsimile transmission was properly
addressed and despatched.

 



--------------------------------------------------------------------------------



 



15 Governing law and jurisdiction

15.1   This agreement shall be governed by, and construed in all respects in
accordance with, English law.   15.2   The parties irrevocably agree that the
Courts of England and Wales shall have exclusive jurisdiction in respect of any
dispute, suit, action, arbitration or proceedings (‘Proceedings’) which may
arise out of, or in connection with, this agreement, although nothing in this
agreement shall be taken to limit the right of the Purchaser to bring
Proceedings in any other jurisdiction or jurisdictions (whether concurrently or
not).

16 Publicity
No announcement or other disclosure, concerning the sale and purchase of the
Shares or any ancillary matter, shall be made before or after Completion by the
Vendors or the Purchaser (whether to the press, employees, customers or
suppliers) save in a form agreed between the parties or otherwise as required by
law.
17 General

  17.1   This agreement shall (except for any obligation fully performed prior
to, or at, the Completion Date) continue in full force and effect after the
Completion Date notwithstanding Completion.     17.2   All of the parties to
this agreement will before, upon and after the Completion Date do all acts and
things, and sign and execute all documents and deeds, necessary for the purpose
of implementing the terms of this agreement.     17.3   If the Shares shall be
sold or transferred at any time to a member of the Purchaser’s Group, the
benefit of each of the obligations, undertakings, indemnities or warranties
undertaken or given by the Vendors and Anthony Brown (or any of them) under or
pursuant to this agreement shall be assignable to the purchaser or transferee of
the Shares, and such purchaser or transferee shall be entitled to enforce the
same against the Vendors (or any of

 



--------------------------------------------------------------------------------



 



      them) and Anthony Brown (as the case may be) as if it were named in this
agreement as the Purchaser provided always that:     17.3.1   such assignment
shall not result in any increase in the liability of the Vendors and Anthony
Brown for breach, non-observance or non-performance of this agreement     17.3.2
  if the assignee ceases to be a member of the Purchaser’s group the benefit
(and burden) of this agreement shall be re-assigned to the Purchaser.     17.4  
If the Company shall sell or transfer the whole or a substantial part or parts
of its business to the Purchaser or any member of the Purchaser’s Group at any
time, the benefit of each of the obligations, undertakings, indemnities or
warranties undertaken or given by the Vendors and Anthony Brown (or any of them)
under or pursuant to this agreement shall be assignable to the purchaser or
transferee and such purchaser or transferee shall be entitled to enforce the
same against the Vendors (or any of them) and Anthony Brown (as the case may be)
as if it were named in this agreement as Purchaser provided always that such
sale or transfer shall not result in any increase in the liability of the
Vendors and Anthony Brown for breach, non-observance or non-performance of this
agreement     17.5   If the Shares shall otherwise be sold or transferred at any
time and/or if the Company shall otherwise sell or transfer the whole or a
substantial part of parts of its business at any time, the benefit of the
obligations and covenants undertaken or given by the Vendors and Anthony Brown
contained in clause 12.2.1 shall be assignable to the purchaser or transferee of
the shares or the whole of substantial part or parts of the business (as the
case may be), and such purchaser or transferee shall be entitled to enforce the
same against the Vendors (or any of them) and Anthony Brown (as the case may be)
as it were named in this Agreement as the Purchaser provided always that such
sale or transfer shall not result in any increase in the liability of the
Vendors and Anthony Brown for breach, non observance or non performance of this
Agreement.

 



--------------------------------------------------------------------------------



 



  17.6   Except as set out in clauses 17.3 and 17.4 and 17.5, none of the rights
or obligations under or pursuant to this agreement may be assigned or
transferred to any other person without the written consent of all the parties.
    17.7   This agreement and all documents in the Agreed Form (‘the Transaction
Documents’) contains the whole agreement between the parties relating to the
transactions provided for in this agreement and supersedes all previous
agreements (if any) between such parties in respect of such matters, and each of
the parties to this agreement acknowledges that, in agreeing to enter into this
agreement, it has not relied on any representations or warranties except for
those contained in the Transaction Documents.     17.8   Time shall be of the
essence of this agreement both as regards the dates and periods specifically
mentioned (or any dates and periods which may be substituted for them by any
agreement in writing between, or on behalf of, the Vendors and the Purchaser).  
  17.9   Any remedy or right conferred upon the Purchaser for breach of this
agreement shall be in addition to, and without prejudice to, all other rights
and remedies available to it (provided that the Purchaser agrees and
acknowledges that it shall have no right to rescind this agreement).     17.10  
No failure or delay by any party in exercising any claim, remedy, right, power
or privilege under this agreement shall operate as a waiver, nor shall any
single or partial exercise of any claim, remedy, right, power or privilege
preclude any further exercise of it, or the exercise of any other claim, right,
power or privilege.     17.11   Nothing in this agreement is intended to confer
on any person any right to enforce any term of this agreement which that person
would not have had but for the Contracts (Rights of Third Parties) Act 1999 save
that the Company may enforce the provisions of clause 12 (to the extent that any
covenant or undertaking is expressly provided in its favour) and Cooper & Turner
Limited may enforce the provisions of clause 9.4.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

                                          Consideration     Vendor’s    
Vendor’s     Number of     payable for   Vendor’s name     address     shares
sold     shares   loans
 
               
Peter David
Vaughan Jones
  38 Gisborne Road,
Ecclesall,
Sheffield, S11 7HB   One Hundred B
Ordinary Shares       Nil
 
               
Gary Elliott
  17 Sandbeck Court,
Bawtry, Doncaster,
DN10 6XP   One hundred B
Ordinary Shares       Nil
 
               
Club Fun Limited
  Beachside Business Centre,
Rue Du Hocq,
St Clements, Jersey,
JE2 6LF   Eight hundred A
Ordinary Shares       Nil

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
The Company

     
Registered Number
  4616486
 
   
Registered Office
  Phoenix Works, Castor Road, Off Don Road, Sheffield, S9 2TL
 
   
Date of Incorporation
  13th December 2002
 
   
Directors
  (1) Peter David Vaughan Jones (2) Gary Elliott
 
   
Secretary
  Peter David Vaughan Jones
 
   
Accounting Reference Date
  31st March
 
   
Auditors
  Mazars LLP of Mazars House, Gelderd Road,
 
   
 
  Gildersome, Leeds LS27 7JN
 
   
Authorised Share Capital
  £1,000.00 divided into eight hundred A ordinary shares of £1.00 each and two
hundred B ordinary shares of £1.00 each
 
   
Issued Share Capital
  800 A ordinary shares of £1.00 each and 200 B ordinary shares of £1.00 each
 
   
Mortgages/Charges
   
 
   
Mortgagee
  Euro Sales Finance Plc
 
   
Date Created
  11 March 2006
 
   
Date Registered
  16 March 2005
 
   
Amount Secured
  All monies
 
   
Property Charged
  All assets
 
   
Guarantees
   
 
   
 
  None

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
The Properties
Part I
None
Part II
Tech Factory, Don Road, Sheffield, S9 2TL (more particularly described in the
Lease dated 31st January 2004 made between Andrew Donald Mackenzie (1) and
Coronet Rail Limited (2))

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
Tax Deed

 



--------------------------------------------------------------------------------



 



TAX DEED
THIS TAX DEED is made the 12th day of April 2006
BETWEEN

(1)   The persons whose names and addresses are set out in Part I of the
Schedule (‘the Covenantors’);

(2)   Portec Rail Products (UK) Limited (registration number 3939427) whose
registered office is at Vauxhall Industrial Estate, Ruabon, Wrexham LL14 6UY
(‘the Purchaser’ which expression shall where the context so admits include its
successors and assigns)

RECITAL
The Purchaser has today completed the purchase from the Covenantors of the whole
of the issued share capital of Coronet Rail Limited under an agreement (‘the
Agreement’) dated 12th April 2006, in reliance (inter alia) upon the indemnities
contained in this deed.
1 Definitions

1.1   In this deed (unless the context otherwise requires) the following
expressions shall have the following meanings:

         
 
  ‘the Accounting Date’   31st March 2005
 
       
 
  ‘the Audited Accounts’   the audited accounts of the Company for the
accounting reference period ended on the Accounting Date
 
       
 
  ‘Business Day’   a day (other than a Saturday) when banks are open for the
transaction of normal banking business in London
 
       
 
  ‘Claim’   any notice, demand, assessment, letter, direction or order, or other
document issued, or action taken, by or on behalf of any fiscal, revenue or
other authority or official anywhere in the world, whereby the Company is
liable, or is sought to be made liable, to make any payment to the authority,
official or other person

 



--------------------------------------------------------------------------------



 



         
 
       
 
      (whether that payment is primarily payable by the Company, and whether or
not the Company shall or may have any right of reimbursement against any other
person), or is denied, or sought to be denied, any Relief
 
       
 
  ‘Company’   Coronet Rail Limited (company number 4616486) whose registered
office is at Phoenix Works Castor Road Off Don Road Sheffield South Yorkshire S9
2TL
 
       
 
  ‘Event’   any event, act, transaction, omission or occurrence of whatever
nature and (without limitation) completion, the receipt or accrual of any
income, or any distribution, failure to distribute, acquisition, disposal,
transfer, payment, loan or advance including the death of any person
 
       
 
  ‘ICTA 1988’   the Income and Corporation Taxes Act 1988
 
       
 
  ‘Relief’   relief, loss, allowance, credit, deduction, exemption, set-off or
right to repayment, claimed or available in relation to Taxation pursuant to any
legislation or otherwise
 
       
 
  ‘Taxation’   any form of taxation, duty, levy, impost, charge, national
insurance or other similar contribution, or rates (whether created or imposed by
any government, state, federal, local, municipal or other body, and whether in
the United Kingdom or elsewhere), including, but not limited to, any obligation
to repay (in whole or part) any payment for group relief, any payment which the
Company may be, or become, bound to make or obliged to account for to any person
in respect of Taxation and any related penalty, interest, fine or surcharge

1.2   Other expressions used in this deed shall where the context so admits,
have the meanings ascribed to them in the Agreement.   1.3   Reference to the
result of any Event on, or before, a particular date shall include:

  1.3.1   the combined result of two or more Events, the first of which takes
place on or before such date; and

 



--------------------------------------------------------------------------------



 



  1.3.2   any Event which is deemed for Taxation purposes to have occurred on or
before such date.

1.4   Any reference to a statute or statutory provision shall be construed as a
reference to that statute or provision (including any subordinate legislation
made under it) as modified or re-enacted from time to time.   1.5   Headings in
this deed are for ease of reference only and shall not affect its construction.

2 The indemnities

2.1   Subject to clauses 2.8 and 2.9, the Covenantors jointly and severally
covenant to pay to the Purchaser an amount equal to any liability:

  2.1.1   for Taxation arising as a result of, or by reference to, any Event on
or before completion;     2.1.2   for Taxation which would have been saved but
for the loss, reduction, modification or cancellation of some Relief which
either:

  (a)   was taken into account in computing and so reducing or eliminating any
provision for deferred tax which appears in the Audited Accounts or the
Completion Accounts or     (b)   would otherwise have been available to the
Company and was treated as an asset in the Completion Accounts

      in consequence of an Event occurring on or before completion;     2.1.3  
for Taxation which arises in consequence of an Event occurring on or before
completion, and which would have been payable but for the utilisation or set-off
of some Relief which arises in respect of an Event occurring after completion;
and     2.1.4   for Taxation arising in consequence of an Event occurring after
completion, and for which the Company is liable as a result of having been a
member of any group for Taxation purposes at any time before completion.

2.2   Without limiting clause 2.1, the Covenantors jointly and severally
covenant to pay to the Purchaser to an amount equal to any liability in respect
of any inheritance tax which:

 



--------------------------------------------------------------------------------



 



  2.2.1   is at completion a charge on, or gives rise to a power to sell,
mortgage or charge, any of the shares or assets of the Company; or     2.2.2  
after completion, becomes a charge on, or gives rise to a power to sell,
mortgage or charge, any of the shares or assets of the Company and which is a
liability in respect of inheritance tax payable as a consequence of the death of
any person (whenever occurring) within 7 years after a transfer of value
occurring on or before completion; or     2.2.3   arises as a consequence of a
transfer of value occurring on or before completion (whether or not in
conjunction with the death of any person whenever occurring) made by, or to, the
Company.

2.3   The Inheritance Tax Act 1984 Section 213 shall not apply in relation to
any payments to be made by the Covenantors under this deed.   2.4   Any Taxation
which would have been repaid to the Company but for the loss, reduction, set-off
or cancellation of any right to repayment of Taxation in consequence of an Event
occurring on or before Completion, shall for the purposes of clause 2.1.1 be
deemed to be Taxation for which the Company is liable, and which arises in
consequence of the Event.   2.5   There shall be treated as an amount of
Taxation which would, for the purposes of clause 2.1.2, have been saved but for
the loss, reduction, modification or cancellation of some Relief which either:

  (a)   was taken into account in computing and so reducing or eliminating any
provision for deferred tax which appears in the Audited Accounts or the
Completion Accounts or     (b)   would otherwise have been available to the
Company and was treated as an asset in the Completion Accounts

    the amount by which the liability to Taxation would have been reduced by the
Relief lost, reduced, modified or cancelled, applying the relevant rates of
Taxation in force in the period or periods in respect of which the Relief would
have applied or (where the rate has at the relevant time not been fixed) at the
last known rate provided always that the Company had sufficient profits against
which Relief might be set-off or given.

 



--------------------------------------------------------------------------------



 



2.7   The Covenantors jointly and severally covenant with the Purchaser to pay
to the Purchaser an amount equal to any costs or expenses incurred or payable by
the Company or the Purchaser in connection with any Claim.   2.8   The foregoing
provisions of this clause 2 shall not apply to any liability to the extent that
it arises in consequence of an Event which has occurred since the Accounting
Date in the ordinary course of the trading activities of the Company, and (to
the intent that this list is to be deemed non-exhaustive) none of the following
shall be regarded as carried out in the ordinary course of the trading
activities of the Company namely:

  2.8.1   any disposal of an asset other than stock in trade;     2.8.2   any
Event giving rise to a liability to Taxation primarily payable by some other
person;     2.8.3   any Event giving rise to a liability under ICTA 1988
Sections 703-787 in relation to tax avoidance; or     2.8.4   any event which
involves a distribution within the meaning of ICTA 1988 Section 418 or a loan
within ICTA 1988 Section 419.

2.9   The provisions of Schedule 8 of the Agreement shall, where expressly
stated to do so, apply to this deed as if set out in full herein.

3 Conduct of claims and appeals.

3.1   In the event of the Purchaser becoming aware of any Claim, the Purchaser
shall, or shall procure that the Company shall, give written notice of the Claim
to the Covenantors as soon as reasonably practicable, but such notice shall not
be a condition precedent to the liability of the Covenantors.   3.2   The
Purchaser shall, and shall procure that the Company shall, take any such action
as the Covenantors may reasonably request to avoid, dispute, resist, appeal,
compromise or defend the Claim, subject to:

  3.2.1   the Covenantors first having secured the Company and the Purchaser to
their reasonable satisfaction against any Taxation being the subject of, or
likely to be incurred in connection with, the Claim and against any amounts
likely to be payable pursuant to clause 2.7; and

 



--------------------------------------------------------------------------------



 



  3.2.2   the following provisions of this clause 3.

3.3   All material communications relating to the Claim received from or made to
the Taxation authority shall, as soon as is reasonably practicable, be copied
(if in writing) or otherwise communicated to the Purchaser.   3.7   If, in the
Purchaser’s reasonable opinion:

  3.7.1   the Covenantors or the Company have committed any acts or omissions
which constitute fraudulent conduct; or     3.7.2   the Covenantors delay in
complying with clause 3.2.1; or

    the Company or the Purchaser may (without further reference to the
Covenantors) admit, compromise, settle, discharge or otherwise deal with, any
outstanding or future Claims.

4 Taxes

4.1   Subject to clause 4.2, all sums shall be paid free and clear of all
deductions or withholdings, unless the deduction or withholding is required by
law.   4.2   If any such deduction or withholding is required by law to be made
from any sum payable by the Covenantors under this deed (other than in respect
of interest payable to the Purchaser), the Covenantors shall pay such additional
amount as shall be required to ensure that the net amount received by the
Purchaser or the Company will equal the full amount which would have been
received by it, or them, had no such deduction or withholding been made.   4.3  
If any payment by the Covenantors under this deed is chargeable to Taxation
(other than a reduction in the base cost to the Purchaser of the shares of the
Company), then the amount so payable shall be grossed up by such amount as will
ensure that, after deduction of the Taxation chargeable, there shall be left in
the hands of the Company or the Purchaser a sum equal to the amount that would
otherwise have been payable.

5 Date for payment and interest

5.1   The Covenantors shall pay to the Company (or the Purchaser as the case may
be) any amount required to be paid by them pursuant to clause 2.1 in

 



--------------------------------------------------------------------------------



 



    cleared funds on or before the second Business Day prior to the date set out
in the relevant clause out of clauses 5.2 to 5.4.   5.2   Where the Claim
involves an actual payment of Taxation, the date referred to in clause 5.1 is
the date on which that Taxation becomes due and payable to the authority,
official or person demanding the same.   5.3   Where the Claim involves no
actual payment of Taxation, the date referred to in clause 5.1 is:

  5.3.1   to the extent that the liability involves the denial, loss or set-off
(in whole or in part) of any right to repayment of Taxation, the date on which
such Taxation would otherwise have been repaid; and     5.3.2   to the extent
that the liability involves the denial, loss or set-off (in whole or in part) of
any Relief other than a right to repayment of Taxation, the date on which the
Taxation which would have been saved but for such denial, loss or set-off
becomes (or on the assumption in clause 2.6 would become) due and payable.

5.4   Where the Claim involves a liability under clause 2.1.3, the date referred
to in clause 5.1 is the date which would have been the due date in clause 5.2
but for the availability of the Relief.   5.5   The Covenantors shall pay to the
Company (or to the Purchaser as the case may be) any amount required to be paid
by them pursuant to clause 2.7, on the date on which the Company or the
Purchaser incurs or suffers such costs or expenses.   5.6   The Company (or the
Purchaser as the case may be) shall give notice in writing of the amount of any
payment required to be made by the Covenantors under clause 2, and the due date
for payment, and this notice shall (except in the case of manifest error) be
conclusive and binding on the Covenantors.   5.7   Any sum not paid by the
Covenantors on the due date for payment shall bear interest from that date until
and including the date of actual payment (or the next Business Day if the date
of actual payment is not a Business Day), and any interest under this clause 5.7
shall be charged at the annual rate of 4% over the base rate for the time being
of National Westminster

 



--------------------------------------------------------------------------------



 



    Bank plc (or, if such a rate cannot be ascertained for any reason, at such
similar rate as the Purchaser shall reasonably select).

6 Credit for recoveries

6.1   If full payment is made by the Covenantors under this deed in respect of a
Liability to Taxation and the Purchaser or the Company, as the case may be,
subsequently receive from any other person a payment or credit in respect of the
Liability to Taxation in question, the Purchaser or the Company, as the case may
be, shall pay to the Covenantors an amount equivalent either to such amount
received, exclusive of any VAT thereon, or to the amount that the Purchaser or
the Company has actually saved by virtue of the receipt of the credit, to the
extent that the payment to the Covenantors does not exceed the payment
originally made by the Covenantors (less the amount of all reasonable costs and
expenses in obtaining such payment or credit and net of any Taxation payable on
the amount received) provided that this clause 6.1 shall not apply to any
payment or credit which has been dealt with in accordance with clause 8.1 and
provided further that where the Purchaser or the Company receives a credit, a
payment shall not be required to be made to the Covenantors before the date on
which the Taxation that would have been payable but for the credit would have
been due and payable to the appropriate Taxation authority.   6.2   If full
payment is made by the Covenantors under this deed in respect of a Liability to
Taxation and the Purchaser or the Company is or becomes entitled to recover from
some other person (other than the Company or the Purchaser or any person
connected within the meanings of section 839 ICTA 1988 with any of them) any sum
in respect of the Liability to Taxation (other than by reason of any Purchasers
Relief) the Purchaser shall notify the Covenantors of its entitlement as soon as
reasonably practicable and, if so required by the Covenantors, will and will
procure that the Company will, at the cost of the Covenantors and upon the
Covenantors indemnifying the Purchaser against all costs which may thereby be
incurred, take all reasonable steps to enforce such recovery

 



--------------------------------------------------------------------------------



 



    (provided that the Company and the Purchaser shall not be obliged to take
any action which they reasonably consider to be materially prejudicial to their
interests) and any amounts so recovered by the Purchaser shall be dealt with
pursuant to clause 8.1.   6.3   Provided always that the Covenantors shall not
receive the benefit of any payment or credit received by the Purchaser or the
Company referred to in clause 6.1 more than once (whether by reason of any
element of double counting or otherwise).

7 Waiver

7.1   The rights and remedies conferred upon the Company or the Purchaser under
this deed are cumulative, and in no way exclude or limit any rights and remedies
which the Company or the Purchaser may have by law.   7.2   No right, power or
privilege conferred upon the Company or the Purchaser under this deed shall be
treated as impaired or waived (in whole or part) by any delay in its exercise by
the Company or the Purchaser.   7.3   No single or partial exercise of any
right, power or privilege under this deed shall preclude the further exercise of
any right, power or privilege.

8. Savings

8.1   If the auditors for the time being of the Company shall certify (at the
request and expense of the Covenantors) that the Company has obtained any
Saving, the amount of the Saving shall be dealt with in accordance with clause
8.3. For the purposes of this clause 8.1, the Company shall not be regarded as
obtaining a Saving until the last date upon which it would have been obliged to
make the actual payment of Taxation from which it has been relieved in order to
avoid incurring any fine, penalty or interest in respect of unpaid Taxation or,
in the case of a Saving consisting of a right to repayment of Taxation, the date
on which the Company receives cleared funds in respect of such repayment.   8.2
  For the purposes of clause 8.1 ‘Saving’ means:

  8.2.1   the reduction or elimination of any liability of the Company to make
an actual payment of Taxation in respect of any period

 



--------------------------------------------------------------------------------



 



      ending after Completion or in respect of any Event occurring after
Completion arising wholly as a result of a Liability to Taxation in respect of
which the Covenantors have made a payment under Clause 2 of this deed; and    
8.2.2   any repayment of Taxation which the Company obtains which it would not
have been entitled to but for the payment of any Taxation by the Company in
respect of which the Covenantors have made a payment under clause 2.

8.3   Any Saving shall be dealt with in accordance with this clause as follows:

  8.3.1   the Saving shall first be set off against any payment then due from
the Covenantors under this deed;     8.3.2   to the extent that there is an
excess after applying clause 8.3.1 above, a refund shall be made to the
Covenantors of an amount equal to the lower of:

  (a)   any previous payment or payments made by the Covenantors under this deed
and not previously refunded under this Clause and/or under Clause 6; and     (b)
  the amount of such excess; and

  8.3.3   to the extent that the excess referred to in clause 8.3.2 is not
exhausted under that Clause, the remainder of the excess shall be carried
forward and set off against any future payment or payments which become due from
the Covenantors under this deed.

8.4   Where any such certification as is mentioned in clause 8.1 above has been
made, the Covenantors or the Purchaser may request the auditors for the time
being of the Company to review such certification in the light of all relevant
circumstances, including any facts which have become known only since such
certification and certify whether such certification remains correct or whether,
in the light of those circumstances, the amount that was the subject of such
certification should be amended.   8.5   If the auditors certify under clause
8.4 above that an amount previously certified should be amended, that amended
amount shall be substituted for the purpose of clause 8.3 above as the Saving in
respect of the

 



--------------------------------------------------------------------------------



 



    certification in question in place of the amount originally certified, and
such adjusting payment, if any, as may be required by virtue of the
above-mentioned substitution shall be made as soon as practicable by the
Covenantors or (as the case may be) to the Covenantors.   8.6   Provided always
that the Covenantors shall not receive the benefit of any Saving more than once
(whether by reason of any element of double counting or otherwise).

9. Overprovisions

9.1   If, on or before the sixth anniversary of Completion:

  9.1.1   any provision for Tax (excluding deferred Tax) in the Audited Accounts
or in the Completion Accounts proves to be an overprovision; or     9.1.2   the
amount by which any right to the repayment of Tax which has been treated as an
asset in the Accounts or in the Completion Accounts proves to have been
understated;

    either being an “Overprovision” then:

  (a)   the amount of any Overprovision shall first be set off against any
payment then due from the Covenantors under this Tax Deed;     (b)   to the
extent that there is an excess, a refund shall be made to the Covenantors of any
previous payment or payments made by the Covenantors under this Tax Deed (and
not previously refunded under this Tax Deed) up to the amount of such excess;
and     (c)   to the extent that such excess is referred to in clause 9.1(b) is
not exhausted, the remainder of that excess shall be carried forward and set off
against any future payment or payments which become due from the Covenantors
under this Tax Deed.

9.2   If the Purchaser or the Company (otherwise than acting by the Covenantors)
become aware of any circumstances which do or may give rise to the application
of paragraph 9.1 the Purchaser shall or shall procure that the Company shall
give written notice of such circumstances to the Covenantors as soon as
reasonably practicable.

 



--------------------------------------------------------------------------------



 



9.3   The Covenantors may, at any time before the sixth anniversary of
Completion, request the auditors for the time being of the Company or the
Purchaser to review (at the expense of the Covenantors) the existence and amount
of any Overprovision and in the absence of manifest error, their decision shall
be final and binding.   9.4   Provided always that the Covenantors shall receive
the benefit of any Overprovision more than once (whether by reason of any
element of double counting or otherwise).

10 Assignment
The Purchaser or the Company may assign the benefit of this deed in whole or in
part.
11 Notices
The provisions of clause 14 of the Agreement relating to notices shall apply to
any notice or demand to be given under or in connection with this deed.
12 Governing law and jurisdiction
This deed shall be governed by, and construed in all respects in accordance
with, English law, and the parties irrevocably agree that the courts of England
and Wales shall have exclusive jurisdiction in respect of any dispute, suit,
action, arbitration or proceedings (‘Proceedings’) which may arise out of or in
connection with this deed (save that nothing contained in this deed shall be
taken to have limited the right of the Purchaser or the Company to bring
proceedings in any other jurisdiction or jurisdictions whether concurrently or
not).
13 Counterparts
This deed may be executed in any number of counterparts by the different parties
on separate counterparts, each of which shall, when executed and delivered,
constitute an original, but all of which shall together constitute one and the
same instrument.
IN WITNESS whereof the parties hereto have executed this Deed as a Deed the day
and year first before written.

 



--------------------------------------------------------------------------------



 



SCHEDULE
The Covenantors

     
Club Fun Limited
  Beachside Business Centre
 
   
 
  Rue Du Hocq,
 
   
 
  St Clements,
 
   
 
  Jersey JE2 6LF
 
   
Peter David Vaughan Jones
  38 Gisborne Road
 
   
 
  Ecclesall
 
   
 
  Sheffield S11 7HB
 
   
Gary Elliott
  17 Sandbeck Court
 
   
 
  Bawtry
 
   
 
  Doncaster
 
   
 
  DN10 6XP

 



--------------------------------------------------------------------------------



 



/s/ Club Fun Limited


SIGNED as a DEED by
CLUB FUN LIMITED
Acting by its duly authorised Attorney
In the presence of

/s/ Peter David Vaughan Jones


SIGNED as a DEED by
PETER DAVID VAUGHAN JONES
in the presence of

/s/ Gary Elliott


SIGNED as a DEED by
GARY ELLIOTT in the
presence of

/s/ Portec Rail Products (UK) Ltd.


SIGNED as a DEED by
PORTEC RAIL PRODUCTS
(UK) LIMITED acting by two Directors
or by one Director and the
Company Secretary.

/s/ Michael Cartwright


Director

/s/ Peter Butler


Director

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
Warranties
The Warranties and undertakings referred to in Clause 6 are as follows except as
provided for in this agreement or truly and accurately and fairly and fully
disclosed in the Disclosure Letter:
1 Corporate matters

1.1   The information contained in the recitals to this agreement and Schedules
1 and 2 and 3 and 6 is true and accurate in all respects.   1.2   The register
of members and all other statutory books and minute books of the Company:

  1.2.1   have been properly kept;     1.2.2   are up-to-date, and     1.2.3  
contain true, full and accurate records of all matters required to be dealt with
in them.

1.3   The Company has not received any notice of any application, or intended
application, for the rectification of the register of members under the
provisions of the Companies Acts for the time being in force.   1.4   The
Purchaser has been supplied with a copy of the memorandum and articles of
association of the Company (with copies attached of all resolutions as are
required by law) and copies of all resolutions setting out the rights attached
to, or the conditions of issue of, any of the share capital of the Company.
Those copies are accurate and up-to-date, and set out in full the rights and
restrictions attaching to the share capital of the Company.   1.5   The Company
is not a public limited company within the meaning of the Companies Act 1985
Section 1(3).   1.6   No allotment of share capital in the Company has been made
in contravention of the provisions of the Companies Acts.   1.7   The Company
has not at any time acquired, or taken a charge over, any of its own shares.

 



--------------------------------------------------------------------------------



 



1.8   The Company has not at any time made any unlawful distribution.   1.9  
The Company has not entered into any arrangement involving the acquisition from,
or disposal to, its directors or connected persons of non-cash assets.   1.10  
The Company has not done any of the following in relation to any of its
directors (or any person connected with any of its directors) in contravention
of the provisions of the Companies Acts :

  1.10.1   granted any loan or quasi-loan, or entered into any guarantee or
credit transaction; or     1.10.2   provided any security in connection with any
such loan, quasi-loan, guarantee or credit transaction.

1.11   The Company has filed all returns, particulars, resolutions and documents
required to be filed with the Registrar of Companies by the Companies Acts, and
all such filings were, and are, correct.   1.12   The Company does not have any
subsidiary companies.

2 The Shares and share capital

2.1   There are no agreements or other arrangements in force which provide for
the present or future issue, allotment or transfer of; or accord to any person
the right (absolute or conditional) to call for the issue, allotment or transfer
of any share or loan capital of the Company (including any option, or right of
pre-emption or conversion).   2.2   Since the Accounting Date:

  2.2.1   no share or loan capital of the Company has been issued or allotted,
or agreed to be issued or allotted (whether conditionally or absolutely);    
2.2.2   the Company has not undergone any capital reorganisation or change in
its capital structure.; and     2.2.3   the Company has passed no resolutions.

2.3   The Company has not at any time reduced its share capital, redeemed any
share capital or purchased any of its shares.   2.4   No share capital shown in
the Audited Accounts or in the statutory books of the Company has been
forfeited.   2.5   No shares in the capital of the Company have at any time been
issued, and no transfers of shares in the capital of the Company have been
registered,

 



--------------------------------------------------------------------------------



 



    otherwise than in accordance with the articles of association of the Company
from time to time in force and the Companies Acts.   2.6   The Shares constitute
the whole of the issued and allotted share capital of the Company and are
beneficially owned by the Vendors free of all liens, charges and incumbrances,
or interests in favour of, or claims made by or which could be made by, any
other person   2.7   No dividends or other distributions of profits have been
declared, made or paid since the Accounting Date.

3 Capacity of Vendors

3.1   The Vendors are entitled to sell, or procure the sale of, the full legal
and beneficial interest in the Shares to the Purchaser on the terms set out in
this agreement.   3.2   Each Vendor has taken all corporate (if relevant) and
other actions necessary to enable it to enter into and perform this agreement,
and has secured all approvals and consents (governmental or otherwise) required
for the performance of the transactions contemplated by this agreement.   3.3  
Neither the execution or delivery of this agreement by the Vendors, nor
Completion of the transactions contemplated, is prohibited by, or violates, any
provision and will not result in a breach of:

  3.3.1   any applicable law, rule, regulation, judgment, decree, order or other
requirements of the United Kingdom or of any court, authority, department,
commission, board, bureau or agency; or     3.3.2   (to the extent relevant) the
memorandum or articles of association of the Vendors.

3.4   This agreement constitutes and imposes valid legal and binding obligations
on each Vendor, fully enforceable in accordance with their terms.   3.5  
Completion of the transactions contemplated by this agreement by the Vendors
will not:

  3.5.1   conflict with, result in the breach of constitute a default under, or
accelerate the performance provided by, the terms of any contract, agreement or
deed to which any Vendor may be bound or affected; or

 



--------------------------------------------------------------------------------



 



  3.5.2   constitute a default or an event which, with the lapse of time or
action by a third party, could result in the creation of any lien, incumbrance,
security, interest, equity, claim or restriction on any of the Shares.

4 Accounts

4.1   The accounting reference date of the Company for the purposes of the
Companies Acts is 31st March and has not at any time been any other date.   4.2
  The Purchaser has been supplied with a true and complete copy of the Audited
Accounts.   4.3   The Audited Accounts:

  4.3.1   comply with the requirements of the Companies Acts;     4.3.2   have
been prepared on a consistent basis in accordance with good accounting practice,
and comply with all current SSAPs and financial reporting standards applicable
to a United Kingdom company;     4.3.3   are accurate in all material respects
and show a true and fair view of the state of affairs, financial position,
assets and liabilities of the Company, and of its results for the financial
period ending on the Accounting Date; and     4.3.4   as at the Accounting Date,
are not affected by any unusual or non-recurring items.

4.4   The Audited Accounts set out correctly all such reserves or provisions for
Taxation as are necessary on the basis of the rates of tax now in force to cover
all Taxation (present and future) in respect of any transaction occurring prior
to the Accounting Date liable to be assessed on the Company or for which the
Company is accountable up to such date   4.5   No asset of the Company has been
acquired for any consideration in excess of its market value at the date of its
acquisition, or otherwise than by way of bargain at arm’s length.   4.6   The
Management Accounts October 2005 and the Management Accounts February 2006 are
materially accurate and reflect in all material respects the assets and
liabilities of the Company and of its results for the periods to which they
relate ended 31st October 2005 and 28th February 2006 respectively.

 



--------------------------------------------------------------------------------



 



4.7   The accounting and other books, ledgers, financial and other records of
the Company:

  4.7.1   are in its possession or control; and     4.7.2   do not contain or
reflect any material inaccuracies or discrepancies or omissions; and     4.7.3  
have been held for the periods required by the Companies Acts.

4.8   The amounts recorded in the books of the Company as owing by any debtors
as at Completion will realise within 6 months of the Completion Date 95% of
their nominal value (from the debtor(s) and/or pursuant to Policy No522458 from
Atradius Credit Insurance NV), and none of the book debts is subject to any
counter-claim or set-off.

5 Borrowings and lending

5.1   The total amount borrowed by the Company from its bankers does not exceed:

  5.1.1   the limit of its facilities as set out in the Disclosure Letter; or  
  5.1.2   any limitation on borrowing powers contained in its articles of
association, or in any debenture or other agreement binding on it.

5.2   Except as disclosed in the Disclosure Letter the Company does not have
outstanding (whether made by, or incurred by, the Company):

  5.2.1   any borrowing or indebtedness in the nature of borrowing including any
bank overdrafts, liability under acceptances, (otherwise than in respect of
normal trade bills) or any acceptance credit (including any amounts due to any
present or former directors, or to members of the Company, other than
remuneration accrued due or for reimbursement of business expenses); or    
5.2.2   any Incumbrance or guarantee;     5.2.3   any arrangements of a type
covered by the Companies Act 1985 Sections 320 or 330 or any agreements for such
arrangements or any other transaction in which a director of or a person
connected with the Company has a material interest

5.3   The Company:

  5.3.1   has not lent any money (other than credit given in the ordinary course
of the Company’s business) which has not been repaid to it;

 



--------------------------------------------------------------------------------



 



  5.3.2   does not own the benefit of any debt (whether present or future) or
the right to receive any money other than debts accrued to it in the ordinary
course of its business

5.4   The statements of the Company’s bank accounts delivered at Completion are
correct and the Company has no other bank or deposit accounts (whether in credit
or overdrawn) not included in such statements.   5.5   In relation to such
Incumbrances or guarantees (if any), and in relation to any bank overdraft,
borrowings or other financial facilities available to, or financial obligations
incurred by, the Company:

  5.5.1   the Vendors have supplied to the Purchaser details of all relevant
documents;     5.5.2   there has been no contravention by the Company of, or non
compliance by the Company with, any provision of any such document;     5.5.3  
so far as the Vendors are aware, there has been no contravention by any other
party of, or non-compliance by any other party with, any provision of any such
document;     5.5.4   no steps for the enforcement of any Incumbrances have been
taken or, so far as the Vendors are aware, threatened;     5.5.5   there has not
been any alteration in the terms and conditions of any of the arrangements or
facilities, all of which are, so far as the Vendors are aware, in full force and
effect;     5.5.6   none of the Vendors nor the Company has done anything
whereby the continuance of the arrangements and facilities might be affected or
prejudiced; and     5.5.7   none of the arrangements is dependent on the
guarantee of or on any security provided by a third party.

5.6   The Company has not:

  5.6.1   factored any of its debts, or engaged in financing of a type which
would not require to be shown, or reflected, in the Audited Accounts;     5.6.2
  since the Accounting Date, repaid or prepaid, or become liable to repay or
prepay, any loan, or loan capital or indebtedness in advance of its date of
maturity;     5.6.3   received notice from any lenders of money to it, requiring
repayment or intimating enforcement of any Incumbrance, and so far as the

 



--------------------------------------------------------------------------------



 



      Vendors are aware there are no circumstances likely to give rise to any
such notice.

5.7   The Company has not applied for or received any grant award subsidy or
financial assistance from any governmental department or agency (‘Governmental
Grants’)   5.8   The Company has not done or agreed to do anything, as a result
of which any of the Governmental Grants is, or may be, liable to be refunded in
whole or in part.

6 Assets

6.1   Except for assets disposed of by the Company in the ordinary course of
trading, the Company is the owner of, and has good title to, all assets included
in the Audited Accounts and all assets acquired since the Accounting Date and
not subsequently disposed of, and all such assets are in the Company’s
possession or under its control.   6.2   There is no Incumbrance or agreement to
create an Incumbrance over the whole or any part of the undertaking, property
assets, goodwill or uncalled capital of the Company.   6.3   The fixed and loose
plant and machinery, fixtures and fittings vehicles and office equipment, used
in connection with the business of the Company meet all relevant health and
safety standards.   6.4   The stock in trade of the Company meets all relevant
health and safety standards   6.5   Details of all contracts entered into by the
Company for the maintenance of any of the Company’s assets are included in the
Disclosure Letter.   6.6   So far as the Vendors are aware, no circumstance has
arisen, or is likely to arise in relation to any asset held by the Company under
a lease or similar agreement, whereby the rental payable has been, or is likely
to be, increased and, in particular, all such assets have at all relevant times
been used for a qualifying purpose within the meaning of the Capital Allowances
Act 2001 Sections 122–125.   6.7   The assets owned by the Company (together
with assets held under the hire purchase lease or rental agreements listed in
the Disclosure Letter) comprise

 



--------------------------------------------------------------------------------



 



    all assets necessary for the business of the Company to continue as it is
carried on at present.

7 Insurances

7.1   Details of all Insurance policies currently maintained by and/or
benefiting the Company are set out in or annexed to the Disclosure Letter.   7.2
  All premiums due in respect of the Company’s insurance policies have been paid
in full.   7.3   So far as the Vendors are aware, nothing has been done, or has
been omitted to be done, which could result in any of the Company’s insurance
policies being, or becoming, void or voidable.   7.4   The Vendors are not aware
of any circumstances, which would or might entitle the Company to make a claim
under any of its insurance policies, or which would or might be required under
any of its insurance policies to be notified to the insurers.

8 Disputes/litigation

8.1   The Company is not engaged (whether as claimant or defendant or otherwise)
in any litigation, or criminal or arbitration proceedings, before any court,
tribunal, statutory or governmental body, department, board or agency, and no
litigation criminal, or arbitration proceedings are, so far as the Vendors are
aware, pending or threatened by, or against, the Company and the Vendors do not
know of any facts which are likely to give rise to the same, or which are likely
to give rise to proceedings in respect of which the Company would be liable to
indemnify any person concerned.   8.2   The Company is not subject to any order
or judgment given by any court or governmental agency; and has not been a party
to any undertaking or assurance given to any court or governmental agency which
is still in force. So far as the Vendors are aware, there any no facts or
circumstances which (with or without the giving of notice or lapse of time)
would be likely to result in the Company becoming subject to such an order or
judgment, or being required to be a party to any such undertaking or assurance.

 



--------------------------------------------------------------------------------



 



8.3   None of the Vendors, the Company, the directors of the Company or (so far
as the Vendors are aware) any of its employees, is the subject of any
investigation, inquiry, process or request for information, in respect of any
aspect of the activities of the Company by any governmental or European
Communities body, department, board or agency, or by any organisation charged
with the supervision of any activities from time to time engaged in by the
Company, and no such procedures are, so far as the Vendors are aware, pending or
threatened, and the Vendors do not know of any facts which are likely to give
rise to any such procedure.   8.4   There is no dispute with any revenue or
other official department in the United Kingdom or elsewhere in relation to the
affairs of the Company and, so far as the Vendors are aware, there are no facts
which may give rise to such dispute.   8.5   So far as the Vendors are aware,
there are no claims (other than claims fully covered by insurance) pending or
threatened, or capable of arising, against the Company by any employee, or
workman or third party, in respect of any accident or injury.   8.6   So far as
the Vendors are aware, the Company has not manufactured and/or sold products
which have been, are, or will become, in any material respect faulty or
defective, or which do not comply in any material respect with any warranties
given, or representations expressly made, or by the Company expressly or
impliedly (whether by statute or otherwise).   8.7   The Company has not
accepted any liability or obligation to service, repair, maintain, take back or
otherwise do anything in respect of, any articles or stock where that liability
or obligation would apply after any such article or stock has been delivered by
it.   8.8   So far as the Vendors are aware, there has been no default by the
Company under any agreement, trust deed or instrument and, so far as the Vendors
are aware, no threat or claim of default has been made and is outstanding, and,
so far as the Vendors are aware, there is nothing which could cause:

  8.8.1   any such agreement to be terminated or rescinded by any other party;
or     8.8.2   their terms to be worsened or the Company prejudiced as a result
of anything done, or omitted or permitted to be done, by the Vendors or the
Company.

 



--------------------------------------------------------------------------------



 



9   Compliance with statutes and licences   9.1   The Company has obtained all
licences, consents, approvals, permissions, permits, test and other
certificates, and authorities (public or private), necessary for the carrying on
of its business in the places and in the manner in which such business is now
carried on.   9.2   All of the licences, consents, approvals, permissions,
permits, certificates and authorities referred to in paragraph 9.1 are valid and
subsisting, and the Vendors know of no reason, or of any facts or circumstances,
which (with or without the giving of notice or lapse of time) would be likely to
give rise to any reason why any of them should be suspended, cancelled, revoked
or not renewed.   9.3   The Company has established procedures under, and has
complied with all requirements from time to time in force under, the Health and
Safety at Work etc Act 1974 and all regulations made under that Act.   9.4   The
Company has complied in all material respects with the provisions of the Data
Protection Act 1998 and all regulations made under that Act, and has established
procedures to ensure continued compliance with all such legislation.   9.5   The
Company has not received any notice from either the Data Protection Registrar,
the Information Commissioner or a Data Subject, alleging non-compliance with the
data protection principles or prohibiting the transfer of data, nor has any
individual claimed, or so far as the Vendors are aware, will have the right to
claim, compensation from the Company under the Data Protection Act 1998 for loss
or unauthorised disclosure of data.   9.6   The Company is not a ‘public
authority’ within the meaning of the Freedom of Information Act and has not been
approached by any body which is a public authority as so defined for the purpose
of giving its consent to the disclosure by that authority of any information
held by it relating to the Company its business or affairs.   9.7   No consumer
credit agreement or consumer hire agreement made by the Company as creditor or
owner, or in respect of which it is the supplier under a
debtor-creditor-supplier agreement or linked transaction, has been made in

 



--------------------------------------------------------------------------------



 



    breach of the Consumer Credit Act 1974 or the regulations made under that
Act.   10   Trading position   10.1   Since the Accounting Date:

  10.1.1   there has been no material adverse change (nor is any such material
change expected) in the financial position of the Company;     10.1.2   the
Company has not disposed of any assets, or assumed or incurred any outstanding
capital commitment, or any material liabilities (whether actual or contingent),
otherwise than in the ordinary course of carrying on its business (and, for this
purpose, disposals of fixed assets, fixed and loose plant and machinery,
fixtures and fittings, vehicle and office equipment, shall be deemed to be not
in the ordinary course of business);     10.1.3   the business of the Company
has been carried on in the ordinary and usual course of business.

10.2   The Company’s business has not been materially and adversely affected by
the loss of any important customer or source of supply.   10.3   So far as the
Vendors are aware, the Company is entitled to carry on the business now carried
on by it, and carried on by it during the 3 years prior to the date of this
agreement, without any conflict with any valid right of any other person, firm
or company.   10.4   No substantial part of the business of the Company is
carried on, or is required to be carried on, with the agreement or consent of a
third party, nor is there any agreement to which the Company and/or any of the
Vendors is a party which significantly restricts the field in which the Company
carries on business.   10.5   The Company has not committed or omitted to do any
act or thing which could give rise to any fine or penalty, nor is the Company
party to any agreement, practice or arrangement which in whole or in part:

  10.5.1   contravenes the provisions of the Trade Descriptions Acts 1968 and
1972;     10.5.2   would or might constitute a domestic or a Community
infringement within the meaning of Part 8 of the Enterprise Act 2002;

 



--------------------------------------------------------------------------------



 



  10.5.3   contravenes any provisions of the EC Treaty, or any regulation or
other enactment made under that Treaty; or     10.5.4   contravenes any other
anti-trust anti-monopoly or anti-cartel legislation or regulations.

10.6   The Company has not engaged in any course of conduct which is unlawful
under the Competition Act 1998.

10.7   No agreement, arrangement or other practice of the Company is, or has
been, the subject of an investigation, report or decision by the Office of Fair
Trading, the Monopolies and Mergers Commission, Competition Commission or the
Commission of the European Communities or has been the subject of a judgment
from the Competition Appeals Tribunal, nor has the Company received any process,
notice, communication or request for information by, or on behalf of, the Office
of Fair Trading, the Monopolies and Mergers Commission, the Competition
Commission, the Secretary of State for Trade and Industry or the Commission of
the European Communities relating to any aspect of the business of the Company.

11   Contracts and arrangements

11.1   There are not now outstanding with respect to the Company, or to which
the Company is a party:

  11.1.1   any long term contract not made in the ordinary course of business;
    11.1.2   any joint venture, consortium or other partnership arrangement or
agreement;     11.1.3   any arrangements (contractual or otherwise) between the
Company and any third party, which will, or may in accordance with its terms, be
terminated as a result of any change in the central management or shareholders
of the Company, or of the sale and purchase provided for in this agreement, or
of compliance with any other provision of this agreement;     11.1.4   any
contract for services (other than contracts for the supply of electricity, gas,
water, telecommunications or normal office services);     11.1.5   any power of
attorney, contract of agency or distributorship, or subsisting licence;

 



--------------------------------------------------------------------------------



 



  11.1.6   any guarantee, warranty, undertaking or contract for indemnity, or
for suretyship, under which the Company is under a prospective or contingent
liability (other than guarantees or warranties with respect to goods supplied,
or services performed, by the Company in the ordinary course of business);    
11.1.7   any agreement or arrangement entered into by the Company otherwise than
by way of bargain at arm’s length (or on arm’s length terms);     11.1.8   any
contracts or arrangements (of whatever nature) binding on the Company, which the
Company cannot be terminate, without any liability on its part, by giving
3 months’ notice or less;     11.1.9   any agreement containing covenants
limiting or excluding its right to do business or compete (or both) in any area,
or any field, or with any person, firm or company;     11.1.10   any agreement
or arrangement which the Vendors or the Company know or believe to be invalid,
or in respect of which there are grounds for its termination, rescission,
avoidance or repudiation (whether by the Company or any other party); or    
11.1.11   so far as the Vendors are aware, any agreement or arrangement entered
into in the ordinary course of the Company’s business which cannot be fulfilled
or performed by the Company in accordance with its terms, without making a loss.

11.2   The Vendors have no knowledge or information or belief that, since the
Accounting Date, or after Completion, or as a result of the proposed acquisition
of the Company by the Purchaser:

  11.2.1   any supplier of the Company has ceased, or will cease, supplying the
Company, or may substantially reduce its supplies to the Company; or     11.2.2
  any customer of the Company has terminated, or will terminate, any contract
with the Company, or cease, or materially reduce, its business with it.

11.4   No offer, tender or the like, given or made by the Company on or before
and outside of the ordinary course of the Company’s business the date of this
agreement and still outstanding, is capable of giving rise to a contract merely
by a unilateral act of a third party.

 



--------------------------------------------------------------------------------



 



12   Intellectual property rights

12.1   None of the patents, trade marks, registered designs, design rights,
applications for any of the foregoing, copyrights, trade or business names,
inventions, processes, know-how and other industrial property rights
(‘Intellectual Property Rights’) owned or used by the Company is the subject of
any claim, opposition, attack, assertion or other arrangement of whatever
nature, which does, or may, impinge upon their use, validity, enforceability or
ownership by the Company, and, so far as the Vendors are aware, there are no
grounds or other circumstances which may give rise to the same.

12.2   The Disclosure Letter lists all Intellectual Property Rights in respect
of the Company has been registered as proprietor, or in respect of which
application for registration has been made.

12.3   So far as the Vendors are aware, the Company is not using any process
which:

  12.3.1   involves the exercise of rights owned by third parties; or     12.3.2
  makes use of information confidential to a third party;     except under valid
licences from such third parties, all of which are in full force and effect and
are listed in the Disclosure Letter.

12.4   No licences, or registered user or other rights, have been granted, or
agreed to be granted, to any third party in respect of such Intellectual
Property Rights owned or used by the Company   12.5   So far as the Vendors are
aware, no disclosure has been made to any person other than the Purchaser of any
of the industrial know-how, or the financial or trade secrets of the Company,
except properly and in the ordinary course of business, and on the footing that
such disclosure is to be treated as being of a confidential nature.   12.6   So
far the Vendors are aware, no act has been done, or has been omitted to be done,
to entitle any authority or person to cancel, forfeit or modify any Intellectual
Property Rights owned or used by the Company.   12.7   The Company does not
carry on business under any name other than the name under which the Company has
been incorporated.   12.8   The Company has complied in all respects with the
requirements of the Companies Acts with regard to company names and business
names, and so far as the Vendors are aware such names do not infringe the rights
of any third party.

 



--------------------------------------------------------------------------------



 



12.9   The Company is not using any process which gives rise to a liability to
pay compensation under The Patents Act 1977.   13   Employees

13.1   The replies to the employment inquiries given by the Vendors’ Solicitors
to the Purchaser’s solicitors in writing prior to the date of this agreement
(‘the Employment Replies) contain accurate particulars of:

  13.1.1   the names and addresses of,     13.1.2   dates of birth of,    
13.1.3   dates of commencement of employment or appointment to office of,    
13.1.4   all remuneration payable (including accrued holiday pay) to,     13.1.5
  participation in benefit schemes (such as medical expenses, permanent health
insurance, pension, company car etc) of,     13.1.6   any profit sharing,
commission, incentive or discretionary bonus arrangements to which the Company
is a party (whether legally binding on the Company or not) of, and     13.1.7  
all other benefits which the Company is bound to provide (whether now or in the
future) to,     each officer and employee of the Company.

13.2   There are not now outstanding:

  13.2.1   any service agreement or contract between the Company and any of its
directors, officers, executives or employees which the Company cannot terminate
by giving 12 weeks’ notice or less without giving rise to a claim for damages or
compensation (other than a statutory redundancy payment);     13.2.2   any
recognition or other agreement or arrangement (whether or not legally binding)
between the Company and any trade union, or other body representing its
employees;     13.2.3   any liabilities of the Company for industrial training
levy or for any other statutory or governmental levy or charge.

13.3   The Vendors are not aware of any outstanding claim against the Company by
any person who is now, or has been, an officer or employee of the Company and:

 



--------------------------------------------------------------------------------



 



  13.3.1   no disputes have arisen between the Company and any material number
or category of employees during the preceding 3 years;     13.3.2   so far as
the Vendors are aware, there are no present circumstances which are likely to
give rise to any such dispute.

13.4   So far as the Vendors are aware, the Company has at all times complied in
all material respects with the Employment Rights Act 1996 (as amended) in
respect of all its employees; is not under any present, future or contingent
liability to pay compensation for loss of office or employment to any ex-officer
or ex-employee; and not due to make any payments under the Employment Rights Act
1996.

13.5   None of the following (nor any proposals in relation to them) are in
existence:

  13.5.1   profit sharing schemes;     13.5.2   share option schemes;     13.5.3
  ‘phantom’ share option schemes;     13.5.4   profit related pay schemes;    
13.5.5   employee share incentive plans under the Finance Act 2000 or the Income
Tax (Earnings and Pensions) Act 2003;     13.5.6   employee benefit trusts.

14   Pensions

14.1   In this clause “Defined Benefit Scheme” means a scheme under which the
amount of some or all of the benefits payable to, or in respect of, a member of
the scheme is calculated in accordance with a formula which takes account of the
service of the member to retirement, death or withdrawal, and the remuneration
of the member averaged over his service at, or close to, his retirement, death
or withdrawal.

14.2   Particulars of all agreements or arrangements (whether legally
enforceable or not) for the payment of any pensions, allowances, lump sums or
other like benefits on retirement for the benefit of any present or former
director, officer or employee of the Company or for the benefit of the
dependants of any such persons are included in the Disclosure Letter.

14.3   The agreements or arrangements mentioned in paragraph 14.2 do not
comprise or include a Defined Benefit Scheme.

 



--------------------------------------------------------------------------------



 



14.4   The Company has complied with all material and relevant obligations
imposed by the Welfare Reform and Pensions Act 1999 and any regulations made
under it regarding facilitating access to all of their relevant employees (as
defined in the Welfare Reform and Pensions Act 1999) to a stakeholder pension
arrangement.

14.5   There is no obligation on the Company to pay contributions to a
stakeholder pension arrangement in respect of any employee or officer of the
Company.

14.6   There are no claims or actions in progress or pending, nor any reason for
such claims or actions involving any employee or officer of the Company in
connection with a stakeholder arrangement.

14.7   There is no obligation on the Company to pay contributions to a Defined
Benefit Scheme in respect of any employee or officer of the Company.

15   The Properties

15.1   The Properties comprise all the freehold and leasehold properties owned
by the Company, or occupied by it under licence; or in which the Company has any
other interest.

15.2   The Company has a good and marketable title to, and has vacant possession
of, each of the Properties.

15.3   The Company is the legal and beneficial owner of each of the Properties.

15.4   The information contained in Schedule 3 as to the tenure of each of the
Properties, and the principal terms of the leases or licences held by the
Company are held is true and accurate in all respects.

15.5   Each of the Properties and their title deeds is free from any mortgage,
charge, rent charge, lien, incumbrance or other third party right in the nature
of security.

15.6   The Properties are not subject to the payment of any outgoings (except
the usual rents, rates and taxes) nor are there any persons in unlawful
possession or occupation of, or (so far as the Vendors are aware) who have or
claim any rights or easements of any kind in respect of, the Properties or any
part of them, adverse to the estate, interest, right or title of the Company.

15.7   There are not in respect of the properties or any part of them

 



--------------------------------------------------------------------------------



 



  15.7.1   so far as the Vendors are aware, any outstanding notices or orders
issued by, or agreement with, any local or other authority;     15.7.2   any
proceedings in respect of any infringement of the building bylaws or any
monetary claim or liability contingent or otherwise under the Town and Country
Planning legislation or regulations or otherwise;     15.7.3   so far as the
Vendors are aware, any enforcement or stop notice under the Town and Country
Planning legislation or relevant regulations; or     15.7.4   So far as the
Vendors are aware, any order or resolution for the compulsory acquisition of the
properties or any part of them by any authority or any notice for closing
demolition clearance or requisition of the properties;     and the Vendors are
not aware of any proposals in relation to any other matters referred to in this
paragraph, or any other circumstances known which might result in any such
order, notice or proceedings being made or served, or which may otherwise affect
any of the Properties

15.8   The Company in whom title is vested:

  15.8.1   has paid all rent, insurance, service charges, and other outgoings
that may be payable in respect of the leasehold Properties; and     15.8.2   has
not received notification that it has failed to perform or observe any covenant
(whether in relation to freehold or leasehold land), conditions, agreements,
statutory requirements, planning consents, bye-laws, orders and regulations
affecting the Properties, and requiring observance or performance by it.

15.9   In respect of all buildings comprised in the Properties, to which any
enactment, regulation or order relating to protection against, or means of
escape from, fire applies;

  15.9.1   so far as the Vendors are aware, all requirements of that enactment,
regulation or order, and of any notice or order, have been complied with to the
satisfaction of the district surveyor and other appropriate officer;     15.9.2
  no order prohibiting the occupation of a building (or part of it) has been
made under such enactment, regulation or order; and     15.9.3   no issue of
such notices or orders has been intimated to the Company.

 



--------------------------------------------------------------------------------



 



15.10   The Company has not received notification of any liability for
dilapidations in respect of any leasehold Properties   15.11   Since the
Accounting Date, the Company has not acquired or disposed of any land or
buildings, or any estate, interest, right or title in any land or buildings.  
15.12   So far as the Vendors are aware, the Company has at all material times
complied with all material provisions of the Factories Act 1961 the Public
Health Acts 1875 to 1961, the Offices Shops and Railway Premises Act 1963, the
Control of Pollution Act 1974, the Health and Safety at Work etc Act 1974 and
the Clean Air Act 1993.   15.13   The Company has not at any time assigned, or
otherwise disposed of, any leasehold property of which it was first or
subsequent lessee.   16   Environmental matters   16.1   The Company has
obtained the Environmental Authorisations listed in Schedule 6.

16.2   So far as the Vendors are aware, the Environmental Authorisations
constitute all the Environmental Authorisations required under Environmental
Legislation to be obtained in connection with the use of the Properties, or the
conduct of the Company’s businesses.

16.3   Each of the Environmental Authorisations held by the Company is in full
force and effect, and no fees or charges are outstanding in respect of them.

16.4   No claim of any violation, breach or infringement of Environmental
Legislation has been made against the Company.

16.5   No proceeding or other action of whatever nature is pending, or so far as
the Vendors are aware, is threatened or under consideration, seeking the
suspension, revocation, enforcement, prohibition, variation or limitation of any
Environmental Authorisation, or seeking to impose any penalty applicable under
any Environmental Authorisation or related legislation.

16.6   No appeals are pending, or being contemplated, in respect of the refusal
of, or conditions contained in, any of the Company’s Environmental
Authorisations, or any action taken in respect of any Environmental
Authorisation.

 



--------------------------------------------------------------------------------



 



16.7   No notice, order, judgment, demand or letter, requiring the taking of
remedial other action under or pursuant to the Environmental Legislation, has
been served on, or received, by the Company.

17   Taxation   17.1   General   17.1.1   All returns, computations and
payments, which should be, or should have been, made by the Company for any tax
purpose, have been prepared on a proper basis and submitted within the
prescribed time limits, and are up-to-date and correct.   17.1.2   None of the
returns, computations and payments referred to in paragraph 17.1.1 is now, or so
far as the Vendors are aware is likely to be, the subject of any dispute with
the HM Revenue and Customs or will give rise to any disallowance of relief,
allowance, deduction or credit, or any assessment (including any claim by HM
Revenue and Customs for any penalty, interest, surcharge or fine).   17.1.3   No
taxation authority has during the 24 months preceding the date of this agreement
investigated, or indicated that it intends to investigate, the tax affairs of
the Company.   17.1.4   The books and records of the Company are up-to-date, and
contain sufficient detail in appropriate form to enable the Taxation liability
of the Company to be established, and to determine the Tax consequences which
would arise on any disposal or realisation of any asset owned at the Accounting
Date, or acquired since that date but before Completion.   17.1.5   The
execution or completion of this agreement will not result in any profit or gain
being deemed to accrue to the Company for Taxation purposes.   17.1.6   All
rents, interest, annual payments and other material sums of an income nature,
paid during, or in respect of, the 3 years ending on the Accounting Date, or
payable by the Company, or which the Company is under any obligation to pay in
the future, are wholly allowable as deductions or charges in computing profits
for the purposes of corporation tax.   17.1.7   The Company has not, during the
3 years ended on the Accounting Date, made any payment to, or provided any
benefit for, any officer or employee, which is

 



--------------------------------------------------------------------------------



 



    not allowable as a deduction in calculating the profits of the Company for
Taxation purposes in the accounting period in which it was paid.       17.1.8  
Since the Accounting Date, the Company has not been involved in any transaction
which has given, or may give rise to a liability to Taxation on the Company (or
would have given or might give, rise to such a liability to Taxation on the
Company (or would have given, or might give, rise to such a liability but for
the availability of any relief, allowance, deduction or credit), other than
corporation tax on normal trading income of the Company (as opposed to
chargeable gains or deemed income) arising from transactions entered into in the
ordinary course of business.   17.1.9   The Company has not, during the 3 years
ending on the Accounting Date, made any claim under the Income and Corporation
Taxes Act 1988 Section 584 (relief for unremittable overseas income).   17.2  
PAYE and other withholding tax   17.2.1   All income tax under the PAYE system,
and payments due in respect of employees’ National Insurance contributions, have
been deducted from all payments made, or treated as made, by the Company, and
duly paid by the Company to the HM Revenue and Customs (together with any
employer’s contribution) in the appropriate manner; and the Company has complied
in all material respects with all its reporting obligations in connection with
the benefits provided for employees and directors of the Company.   17.2.2   All
payments by the Company, which ought to have been made under deduction of Tax,
have been so made and the Company has (if required by law to do so) accounted to
the HM Revenue and Customs for the Tax so deducted including, in particular any
tax under the tax deduction scheme contained in Income and Corporation Taxes Act
1988 Part XIII Chapter IV (sub-contractors in the construction industry).   17.3
  Financing   17.3.1   The Company has not, at any time, repaid or agreed to
repay, or redeemed or agreed to redeem or purchased or agreed to purchase, any
shares of any class of its issued share capital.

 



--------------------------------------------------------------------------------



 



17.3.2   The Company has not, at any time, capitalised or agreed to capitalise
(in the form of shares or debentures) any profits or reserves of any class or
description, or passed, or agreed to pass, any resolution to do so.   17.3.3  
No securities (within the meaning of Income and Corporation Taxes Act 1988
Section 254(1)) issued by the Company, and remaining in issue at the date of
this agreement, were issued in circumstances such that the interest payable on
them falls to be treated as a distribution under Income and Corporation Taxes
Act 1988 Section 209(2)(d) or (e).   17.3.4   The Company is not and has not
been a party to any transaction which has the effect of making or imposing any
provision falling within paragraph 1 of the Income and Corporation Taxes Act
Schedule 28 AA (Transfer Pricing), or to any series of transaction which have
that effect.   17.3.5   The Company has not made or received any distribution
which is an exempt distribution within the Income and Corporation Taxes Act 1988
Sections 213–218 (demergers).   17.3.6   The Company has not received any
capital distribution to which the provisions of Taxation of Chargeable Gains Act
1992 Section 189 (capital distribution of chargeable gains: recovery of tax from
shareholders) could apply.   17.3.7   The Company has not issued any shares to
which the provisions of the Income and Corporation Taxes Act 1988
Sections 249–251 (scrip dividends) or 251A–D (approved share incentive plans)
could apply, nor does the Company own any such shares.   17.3.8   The Company
has not since, the Accounting Date, made any payment which is, or will be
treated, as a distribution for Taxation purposes   17.4   Groups   17.4.1   The
Disclosure Letter contains full particulars of all arrangements and agreements
relating to group relief (as defined by Income and Corporation Taxes Act 1988
Section 402) to which the Company is, or has been, a party, or becomes a party
before Completion.   17.4.2   All claims for group relief made by the Company
were valid when made and remain so, and are now and have been, or will be,
allowed by way of relief from corporation tax.

 



--------------------------------------------------------------------------------



 



17.4.3   The Company has not made nor, is liable to make, nor will before
Completion become liable to make, any payments under any such arrangement or
agreement relating to Group Relief, except in consideration for the surrender of
Group Relief allowable to the Company by way of relief from corporation tax.  
17.4.4   The Company has received all payments due to it under any such
arrangement or agreement for surrender of group relief made by it.   17.4.5   No
shares owned by the Company are held as trading stock.   17.5   Close company
provisions   17.5.1   The Company is not, and never has been, a close
investment-holding company as defined in Income and Corporation Taxes Act 1988
Section 13A   17.5.2   No loan or advance within Income and Corporation Taxes
Act 1988 Section 419 nor has it released or written off, or agreed to release or
write off, the whole or any part of any such loan or advance.   17.5.3   The
Company does not have any interest (whether direct or indirect) in any company,
on the disposal of the assets of which a liability could arise under Taxation of
Chargeable Gains Act 1992 Section 13 (non-resident company which would be close
if resident).   17.6   Capital gains tax   17.6.1   Full details of all assets
currently owned by the Company, in relation to which any charge to Tax (as
defined in paragraph 17.6.2) may arise, are set out in the Disclosure Letter
(or) have been disclosed to the Purchaser in writing prior to the date of this
agreement, together with the current allowable expenditure in relation to each
of those assets.   17.6.2   The charge to Tax referred to in paragraph 17.6.1 is
any charge to Tax which may arise under the Taxation of Chargeable Gains Act
1992 Sections 179-181 (Company ceasing to be member of a group) at any time
within the next 6 years, on the sale of the Company pursuant to this agreement
or on the sale of any Company, which at the date of this agreement, is a
subsidiary of the Company.   17.6.3   The Company does not own any shares or
securities acquired as a ‘new

 



--------------------------------------------------------------------------------



 



    holding’ under the provisions of Taxation of Chargeable Gains Act 1992
Sections 126–131 as extended by Taxation of Chargeable Gains Act 1992
Sections 132, 135 and 136.   17.6.4   The Company has not made any such election
as is referred to in Taxation of Chargeable Gains Act 1992 Section 35(5) (31
March 1982 rebasing).   17.6.5   The Company has not engaged in any transactions
which may, in relation to any future disposal, result in the consideration
received being adjusted under the Taxation of Chargeable Gains Act
Sections 29-34 (value shifting).   17.6.6   The Company has not made a claim or
election under the Taxation of Chargeable Gains Act 1992:

  17.6.6.1   Section 23 (capital sums compensation and insurance money);    
17.6.6.2   Section 24 (assets lost or destroyed whose value become negligible);
    17.6.6.3   Section 48 (consideration due after time of disposal);    
17.6.6.4   Section 279 (foreign assets : delayed remittances); or     17.6.6.5  
Sections 279A–D (deferred unascertainable consideration: election for treatment
of loss).

17.6.7   The Company has not made any claim or election under the Taxation of
Chargeable Gains Act 1992 :

  17.6.7.1   Sections 152, 153 (roll over on replacement of business assets);  
  17.6.7.2   Section 161(3) (appropriation to trading stock);     17.6.7.3  
Section 242 (small part disposals);     17.6.7.4   Section 243 (disposal of
authority with compulsory purchase powers);     17.6.7.5   Section 244 (part
disposal consideration exceeding allowable expenditure); or     17.6.7.6  
Section 247 (roll-over on compulsory acquisition)

nor has any claim under any of those sections been made by any other company so
as to affect the base cost of any of the Company’s assets for the purpose of
calculating chargeable gains.

 



--------------------------------------------------------------------------------



 



17.6.8   The Company is not entitled to any capital loss to which Taxation of
Chargeable Gains Act 1992 Section 18(3) applies (transactions between connected
persons).   17.6.9   The Company has not acquired benefits under any policy of
assurance otherwise than as original beneficial owner.   17.6.10   No gain
chargeable to corporation tax will accrue to the Company on the disposal of any
debt owing to the Company.   17.7   Capital allowances   17.7.1   The book value
of each of the assets of the Company in, or adopted for the purpose of, the
Audited Accounts, does not exceed the written down value of such asset for the
purposes of the CAA 2001.   17.7.2   No restrictions under the Capital
Allowances Act 2001 Sections 213 — 218, 221 — 224, 241- 243 or 325 are
applicable.   17.7.3   No balancing charge will be made on the Company, pursuant
to the Capital Allowances Act 2001 Sections 55, 56, 65, 74 to 89 or otherwise,
on any disposal or any or all of the Company’s assets for a consideration equal
to, or less than, its, or their, value in the Audited Accounts.   17.7.4   No
transaction has been entered into, by virtue of which the Capital Allowances Act
2001 section 567 — 570 (sales treated as being for alternative amounts) or 213 —
223 (anti avoidance) are applicable.   17.7.5   None of the assets for which a
capital allowance has been made, or is capable of being, made to the Company has
been disposed of, or ceased to be used for the purpose of its trade since, the
Accounting Date.   17.7.6   None of the assets, expenditure on which has
qualified for a capital allowance under the CAA 2001 Part 3 (industrial
buildings), has at any time since such expenditure was incurred, been used
otherwise than as an industrial building as defined in the CAA 2001 Section 271.
  17.8   Value added tax   17.8.1   For the purposes of this paragraph, ‘the VAT
legislation’ means Value Added Tax Act 1994 and all regulations made or imposed
under it, and any other statutes or other provisions relating to VAT.   17.8.2  
The Company is registered as a taxable person for the purposes of the VAT
legislation.

 



--------------------------------------------------------------------------------



 



17.8.3   The Company has complied in all material respects with the VAT
legislation and has made and maintained correct and up-to-date records, invoices
and any other documents, appropriate or requisite, for the purposes of such
legislation.   17.8.4   The Company is not in arrears with any payment or
returns due under the VAT legislation and has not, in the past 3 years, been in
default in respect of any prescribed accounting period, as the terms ‘default’
and ‘prescribed accounting period’ are used in Value Added Tax Act 1994
Section 59(1) (the default surcharge), nor has it received any surcharge
liability notice within Value Added Tax Act 1994 Section 59(2).   17.8.5   The
Company is not, so far as the Vendors are aware, liable to any abnormal or
non-routine payment of VAT, nor to any forfeiture or penalty, or to the
operation of any penal provision and has not been required by the Commissioners
of Customs & Excise or by HM Revenue and Customs to give security under the
Value Added Tax Act 1994 Schedule 11 paragraph 4.   17.8.6   The Company is not
treated as a member of a group of companies for VAT purposes.   17.8.7   The
Company is not, and will not become, liable for VAT by virtue of Value Added Tax
Act 1994 Section 47 (agent, manager or factor of any person who is not resident
in the United Kingdom).   17.8.8   The Company has not been partially exempt for
any VAT accounting period at any time in the 5 years prior to Completion and
will not, in respect of supplies invoiced to it prior to Completion be denied
credit for any input tax.   17.8.9   Neither the Company, nor any company of
which the Company is a relevant associate within the meaning of Value Added Tax
Act 1994 Schedule 10 Paragraph 3(7) (election to waive exemption), has elected
to waive exemption under Paragraph 2 of that Schedule in relation to any land.  
17.8.10   No notice has been received by the Company, and the Company is not
aware of anything which indicates that the grant to the Company of any interest
in, or right over land, or of any licence to occupy land, is, and will continue
to be, other than an exempt supply.   17.8.11   The Company owns no assets which
are treated as capital items and, in relation to which, the input tax may be
subject to adjustment in accordance with the VAT capital goods scheme.

 



--------------------------------------------------------------------------------



 



17.9   Stamp duty and stamp duty land tax   17.9.1   All documents in the
possession, or under the control of, the Company, to which it has been a party
and which attracts stamp duty, or stamp duty reserve tax, have been properly
stamped. No documents are presently subject to adjudication of claims for
exemption or relief, and, so far as the Vendors are aware, there are no
circumstances which may result in the Company becoming liable for any interest
or penalties;   17.9.2   In relation to any notifiable transaction (as defined
in Section 77 of the Finance Act 2003) entered into by the Company as purchaser
on or before the date of this agreement, the Company has submitted the required
land transaction return, in the prescribed form and duly completed in accordance
with Section 76 of the Finance Act 2003, together with the amount chargeable.  
17.9.3   There is no stamp duty land tax outstanding from the Company in
relation to any transactions entered into by it on or before the date of this
agreement, and the Company is not involved in any dispute in relation to the
stamp duty land tax to be paid in relation to any such transactions nor are the
Vendors aware of any facts that might give rise to such a dispute.   17.10  
Anti-avoidance   17.10.1   All particulars furnished to the HM Revenue and
Customs, in connection with an application on behalf of the Company for consent
or clearance under any of the provisions set out in paragraph 17.10.4 are
included in the Disclosure Letter together with HM Revenue and Customs response.
  17.10.2   The Particulars referred to in paragraph 17.10.1 fully and
accurately disclosed all facts and circumstances material to the decision of HM
Revenue and Customs.   17.10.3   Any consent or clearance given by HM Revenue
and Customs, in response to an application falling within paragraph 17.10.1 is
valid and effective, and any as was given is valid and effective and
transaction, for which a consent or clearance was previously obtained in this
way, has been carried into effect (if at all) only in accordance with the terms
of the relevant application, and consent or clearance.   17.10.4   The
provisions referred to in paragraph 17.10.1 are :

 



--------------------------------------------------------------------------------



 



  17.10.4.1   the Taxation of Chargeable Gains Act 1992 Section 139 (company
reconstructions involving transfer of business);     17.10.4.2   the Taxation of
Chargeable Gains Act 1992 Sections 135 and 136 (company reconstructions);    
17.10.4.3   the Income and Corporation Taxes Act 1988 Sections 703-709
(transactions in securities);     17.10.4.4   the Income and Corporation Taxes
Act 1988 Section 799 (transactions in land).

17.10.5   The Company has not been a party to, or otherwise involved in, any
transaction scheme or arrangement to which any of the following provisions of
the Income and Corporation Taxes Act 1988 could apply :

  17.10.5.1   Section 116 (partnerships involving companies);     17.10.5.2  
Section 395 (leasing contracts and company reconstructions);     17.10.5.3  
Section 404 (group relief dual resident companies);     17.10.5.4   Sections 410
(group relief ‘arrangements’) and     17.10.5.5   Section 399 (dealings in
commodity futures).

17.10.6   The Company has not, without the prior consent of HM Treasury, caused,
permitted or entered into, any of the transactions specified in the Income and
Corporation Taxes Act 1988 Section 765 (migration etc of companies).   17.10.7  
The Company does not have, and never has had, any interest in a controlled
foreign company as defined in the Income and Corporation Taxes Act 1988
Section 747.   17.10.8   The Company has not since its incorporation been a
party to any transaction in respect of which the Company its officers directors
or advisors considered that there was any material risk that the Company could
be liable to Taxation under the provisions of the Income and Corporations Taxes
Act 1988 Part 17 (Anti Avoidance) or as a result of the principles enunciated by
the House of Lords in Furniss (Inspector of Taxes) v Dawson, but concluded that
the risk was too remote to make provision for it in the relevant accounts of the
Company   17.11   Inheritance tax

 



--------------------------------------------------------------------------------



 



17.11.1   The Company has made no transfer of value within the Inheritance Tax
Act 1984 Sections 94 or 99   17.11.2   No person has the power under the
Inheritance Tax Act 1984 Section 212 to raise any inheritance tax by the sale
of, or charge over, any of the Company’s assets.   17.11.3   There is no
unsatisfied liability to inheritance tax attached, or attributable, to the
assets of the Company or the shares of the Company, and neither the assets, nor
the Shares are subject to any HM Revenue and Customs charge as is mentioned in
the Inheritance Tax Act 1984 Section 237.   18   Vendors’ interests   18.1   No
person is entitled to receive from the Company any finder’s fees, brokerage or
other commission, in connection with the sale and purchase of the Shares under
this agreement.   18.2   There is not now outstanding, and has not at any time
during the past 3 years been outstanding, any contract or arrangement to which
the Company is a party and in which any Vendor, or any director of the Company,
is or has been interested (whether directly or indirectly).   18.3   The Company
is not a party to any contract or arrangement which was not of an entirely arm’s
length nature nor has such a contract or arrangement affected its profits or
financial position during the past 3 years.   19   Good standing   19.1   No
receiver, administrative receiver or administrator has been appointed, nor any
notice given, petition presented, or order made, for the appointment of any such
person over the whole, or any part, of the assets or undertaking of the Company,
or any of the Vendors.   19.2   No petition has been presented, no order has
been made and no resolution has been passed, for the winding up of the Company,
or for the appointment of a liquidator or provisional liquidator of the Company.
  19.3   No voluntary arrangement has been proposed, or is in force, under the
Insolvency Act 1986 Section 1 in respect of the Company.   19.4   The Company
has not stopped payment, nor is it insolvent or unable to pay its debts as and
when they fall due.   19.5   No unsatisfied judgment is outstanding against the
Company.

 



--------------------------------------------------------------------------------



 



19.6   No distress, execution or other process has been levied in respect of the
Company which remains undischarged, nor is there any unfulfilled or unsatisfied
judgment or court order outstanding against the Company.   19.7   There are not
pending, or in existence, any investigations or inquiries by, or on behalf of,
any governmental or other body, in respect of the affairs of the Company.   19.8
  None of the activities, contracts or rights of the Company is ultra vires
unauthorised, invalid or unenforceable, or in breach of any contract or
covenant.   19.9   The Company has at all times carried on business, and
conducted its affairs, in all respects in accordance with its memorandum and
articles of association for the time being in force, and any other documents to
which it is, or has been, a party.   19.10   The Company is empowered and duly
qualified to carry on business in all jurisdictions in which it now carries on
business.   20   Miscellaneous   20.1   The Company does not carry on or have a
place of business at any branch or other location (whether in the United Kingdom
or elsewhere) other than at and from the Properties.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
Environmental Authorisations
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 7
Completion Accounts and Adjustment of Consideration

1   Definitions   1.1   ‘Completion Accounts’ means the balance sheet of the
Company at the Completion Accounts Date and its profit and loss account for the
period from and excluding the Accounting Date to and including the Completion
Accounts Date, prepared in accordance with paragraphs 2.2 and 2.3   1.2  
‘Completion Accounts Date’ means the close of business on 7th April 2006   1.3  
‘Purchaser’s Accountants’ means Garbutt & Elliott of Arabesque House, Monkscross
Drive, Huntington, York YO32 9GW   1.3   ‘Vendors’ Accountants’ means Mazars LLP
of Mazars House, Gelderd Road, Gildersome, Leeds LS27 7JN   1.4   ‘Working
Capital’ means the total current assets of the Company, less the total current
liabilities of the Company as at the Completion Accounts Date as ascertained
from the Completion Accounts   2   The Completion Accounts   2.1   Immediately
upon Completion the parties shall instruct the Purchaser’s Accountants to
prepare:

  2.1.1   the Completion Accounts; and     2.1.2   an opinion as to the Working
Capital as shown in the Completion Accounts (‘the Opinion’)

and to submit the Completion Accounts and the Opinion in draft to the parties
within 28 days from the Completion Date

2.2   The Purchaser’s Accountants shall be instructed to prepare the Completion
Accounts (subject as provided in clause 2.3) on bases consistent with those
adopted in the preparation of the Audited Accounts.

2.3   The Completion Accounts shall:

  2.3.1   provide that the value of Goodwill and all other intangible assets is
the same as in the Audited Accounts

 



--------------------------------------------------------------------------------



 



  2.3.2   make full provision for the costs of the Purchaser’s Accountants in
relation to the preparation of the Completion Accounts and any other audited
accounts for the Completion Accounts period, subject to a cap of £4500.00 plus
VAT     2.3.3   make full provision for Carillion Construction in the sum of
£4,425 (excluding VAT) as a bad or doubtful debt     2.3.4   (save as set out in
paragraph 2.3.3 above) make no provision for bad or doubtful debts

2.4   The Purchaser shall use its best endeavours to procure that the
Purchaser’s Accountants shall have access to all the books and records of the
Company for the purposes of enabling them to prepare a draft of the Completion
Accounts and of the Opinion   2.5   Upon the completion of the preparation of
the draft Completion Accounts and Opinion by the Purchaser’s Accountants they
shall be presented to the Vendors for their approval. In this respect the
Purchaser shall procure that the Vendors (and their representatives) shall have
access to all documentation that they may require and all other information that
they may reasonably require to enable them to be satisfied that the draft
Completion Accounts and the Opinion have been prepared on the bases set out in
clause 2.2 and 2.3. The Vendors shall communicate their decision as to whether
or not they approve the draft Completion Accounts and the Opinion the Purchaser
within a period of 1 month of such presentation (‘the Approval Period’)   2.6  
In the event that the Vendors shall not approve the draft Completion Accounts
and the Opinion within the Approval Period, the Vendors and the Purchaser shall
use their best endeavours to meet (or procure that their representatives shall
meet) promptly and in any case within a period of 14 days of the end of the
Approval Period to resolve any dispute that has arisen between them with regard
to the draft Completion Accounts and the Opinion   2.7   If any dispute relating
to the draft Completion Accounts or the Opinion is not resolved within a period
of 14 days then (unless all the Vendors and Purchaser otherwise agree in
writing) the dispute shall be referred to an independent firm of chartered
accountants (‘the Referee’) to be appointed by agreement in writing between all
the Vendors and the Purchaser or failing agreement, by the President for the
time being of the Institute of Chartered Accountants in

 



--------------------------------------------------------------------------------



 



    England and Wales upon an application made by any of the Vendors or the
Purchaser   2.8   The Referee shall act as an expert and not as an arbitrator to
the intent that his decision (in the absence of manifest error) shall be final
and binding upon the Vendors and the Purchaser and his costs and expenses shall
be borne as the referee shall determine (or, in absence of such determination,
as to 50% by the Vendors and 50% by the Purchaser). The Referee shall be
requested to state what adjustments (if any) are necessary to the draft
Completion Accounts and the Opinion in order to comply with the requirements of
this agreement   2.9   Upon:

  2.9.1   the approval by the Vendors of the draft Completion Accounts and the
Opinion or     2.9.2   the resolution of any dispute arising between the Vendors
and the Purchaser in respect of the draft Completion Accounts and the Opinion or
    2.9.3   the decision of the Referee


the Purchaser shall its best endeavours to procure that the Purchaser’s
Accountants immediately issue the Completion Accounts and the Opinion in the
form so approved resolved or decided which shall (in the absence of manifest
error) be final and binding on the Vendors and the Purchaser

2.10   If the Working Capital is less than £395,181, the Purchase Price shall be
reduced by an amount (‘the Deficit’) equal to the amount (in pounds) of the
shortfall (which shall include any loss), and the Vendors shall pay the said sum
to the Purchaser within 14 days of the date of issue of the Completion Accounts
and Opinion mentioned in paragraph 2.9   2.11   If the Working Capital is more
than £395,181, the purchase price shall be increased by an amount equal to the
amount (in pounds) of the surplus, and the Purchaser shall pay the same to the
Vendors within 14 days of the date of issue of the Completion Accounts and
Opinion mentioned in paragraph 2.9.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8
Vendor protection

1.   Limitation of liability under the Warranties, Indemnity, and the Tax Deed  
1.1   The Warranties and (to the extent expressly provided in this Schedule) the
Indemnity and the covenants contained in the Tax Deed shall be qualified by the
provisions of this Schedule and in the event of any inconsistency between the
provisions of this Schedule and the provisions of clauses 6, 9.1 and 9.3 or of
the Tax Deed the provisions of this Schedule shall prevail.   1.2   The Vendors
shall not be liable in respect of any claim under the Warranties to the extent
that the matter or matters giving rise to such claim are fairly disclosed in the
Disclosure Letter.   1.3   The aggregate maximum liability of the Vendors in
respect of all and any claims under the Warranties, under the Indemnity in
clause 9.1, and under the Tax Deed shall in no event exceed £1,000,000.   1.4  
The Vendors shall not be liable in respect of any claim under the Warranties or
under the Tax Deed where the amount of such claim does not exceed £1,000.   1.5
  The Purchaser acknowledges that the Vendors may rely upon the limitation
contained in paragraph 1.3 in deciding what is material for the purposes of
disclosure against the Warranties so that a failure to disclose information
which is immaterial shall not be deemed to be fraudulent or deliberate
non-disclosure.   1.6   The Vendors shall not be liable in respect of all and
any claims made by the Purchaser under the Warranties or under the Tax Deed
unless and until the aggregate cumulative liability of the Vendors in respect of
all and any such claims (ignoring for these purposes all and any claims in
respect of which the Vendors do not have any liability pursuant to the
provisions of paragraph 1.4) exceeds £10,000, in which event the Vendors shall
be liable for the excess of such liability over £10,000.

 



--------------------------------------------------------------------------------



 



1.7   Where a claim relates to more than one event or circumstance which would
separately give rise to a liability on the part of the Vendors under this
agreement, such claim shall be treated as a separate claim in respect of each
event or circumstances.   1.8   The Vendors shall not be liable in respect of
any claim under the Warranties, under the Indemnity or under the Tax Deed unless
it shall have been made:

  1.8.1   in the case of the Warranties, before the expiry of 2 years from the
Completion Date;     1.8.2   in the case of the Indemnity in clause 9.1, before
the expiry of 3 years from the Completion Date;     1.8.3   in the case of the
Indemnity in clause 9.3, before the expiry of 7 years from the Completion Date;
and     1.8.4   in the case of the Tax Deed before the expiry of 7 years from
the date of expiry of the accounting period in which the Event occurs.

1.9   No claim under the Warranties, under the Indemnity or under the Tax Deed
shall be deemed to have been made unless notice of such claim was made in
writing to the Vendors specifying in reasonable detail the event of default to
which the claim relates and the nature of the breach and (if reasonably
practicable) the amount claimed.   1.10   Subject to paragraph 1.18, any claim
in respect of which notice shall have been given in accordance with paragraph
1.9 above shall be deemed to have been irrevocably withdrawn and lapsed (not
having been previously satisfied settled or withdrawn) if proceedings in respect
of such claim have not been issued and served on the Vendors not later than the
expiry of the period of 30 months after the Completion Date or six months after
the date on which such notice is given, whichever is the later .   1.11   Time
shall be of the essence for the purposes of paragraphs 1.8, 1.10 and 1.18.  
1.12   In the event of any claim under the Warranties, under the Indemnity or
under the Tax Deed being determined either by way of agreement in writing
between the Vendors and the Purchaser or by a final judgment (including any
agreement or order of assessment of costs) (after all relevant appeals or

 



--------------------------------------------------------------------------------



 



    applications or the expiry of any relevant time limits for the same if such
appeals or applications have not been so made) in the Courts of England and
Wales (‘Finally Determined’), the liability of the Vendors in respect of such
claim shall be discharged:

  1.12.1   firstly with the Purchaser setting off the amount of the Finally
Determined claim against any of the sums which, as at the date upon which the
relevant claim is Finally Determined, are or will become due and payable to the
Vendors under the terms of this agreement (including any amount which remain to
be paid pursuant to clause 3.4); and     1.12.2   secondly, if and to the extent
that no further sums are or will become due and payable to the Vendors, by a
cash payment by the Vendors equal to the amount of the Finally Determined claim
and any statutory interest thereon;

For the avoidance of doubt the Purchaser shall not be entitled to recover an
amount in respect of any claim under the Warranties and/or the Indemnity and/or
the Tax Deed which has been Finally Determined other than in accordance with the
foregoing provisions and the guarantee on the part of Anthony Brown contained in
Clause 10.1 of this agreement.

1.13   Where the Purchaser and/or the Company is or is likely to be entitled to
recover from some other person any sum in respect of any matter giving rise to a
claim for breach of the Warranties then the Purchaser shall procure that
reasonable steps are taken to enforce such recovery and if any sum is so
recovered then either the amount payable by the Vendors in respect of that claim
shall be reduced by an amount equal to the sum so recovered (less the reasonable
costs and expenses of recovering it) or (if an amount shall already have been
paid by any of the Vendors in respect of that claim) there shall be repaid to
the Vendors an amount equal to the amount so recovered (less the reasonable
costs and expenses of its recovery) or (if less) the amount of such payment.  
1.14   Without prejudice to the generality of paragraph 1.13 above the
provisions of paragraph 1.13 shall apply where the Company is entitled to
recover from its

 



--------------------------------------------------------------------------------



 



    insurers (in respect of insurance effected on or before the Completion Date)
any sum in respect of any matter giving rise to a claim under the Warranties.  
1.15   The Vendors shall have no liability (or such liability shall be reduced)
in respect of any claim for breach of any of the Warranties or the Tax Deed:

  1.15.1   if and to the extent that provision or reserve for or in respect of
the liability or other matter giving rise to such claim has been made in the
Completion Accounts;     1.15.2   if and to the extent any liability of the
Company included in the Completion Accounts has been discharged or satisfied
below the amount attributed to it or included in respect of it in Audited
Accounts;     1.15.3   if and to the extent any contingency or other matters
provided against in the Completion Accounts has in the event been over-provided
for;     1.15.4   if and to the extent that such claim occurs or is increased as
a result of any change in legislation after the date of this agreement (or any
legislation not in force at the date of this agreement) which takes effect
retrospectively or the withdrawal after the date of this agreement of any
published concession or published general practice previously made by the Inland
Revenue or other taxing authority;     1.15.5   if and to the extent that such
claim occurs or is increased as a result of any increase in the rate of taxation
in force at the date of this agreement;     1.15.6   if and to the extent that
any breach of the Warranties occurs as a result of or is otherwise attributable
to the Purchaser or the Company disclaiming any part of the benefit of capital
or other allowances against taxation claimed or proposed to be claimed on or
before the date of this agreement;     1.15.7   if and to the extent that such
claim is attributable to any voluntary act or omission of or transaction or
arrangement carried out by the Purchaser or the Company after the Completion
Date otherwise than in the ordinary course of business;

 



--------------------------------------------------------------------------------



 



  1.15.8   if and to the extent that such claim would not have arisen or would
have been reduced or eliminated but for the failure or omission on the part of
the Purchaser or the Company to make any claim election surrender or disclaimer
or give notice or consent or do any other thing under the provisions of any
enactment or regulation relating to taxation after the Completion Date the
making giving or doing of which was taken into account in computing the
provision for taxation in the Completion Accounts;     1.15.9   if and to the
extent that such claim relates to a liability for Taxation which would not have
arisen but for any winding up or cessation after the Completion Date of any
trade or business carried on by the Company; and     1.15.10   if and to the
extent such claim would not have arisen but for a change of accounting policy or
practice of the Company after the Completion Date

PROVIDED ALWAYS THAT the Vendors shall not receive the benefit of all or any of
the matters mentioned in paragraphs 1.15.2 and 1.15.3 more than once (whether by
reason of any element of double counting or otherwise).

1.16   The amount of any claim for breach of the Warranties shall take into
account the amount of any relief from Taxation arising by virtue of the loss or
damage in respect of which the claim was made PROVIDED ALWAYS THAT the Vendors
shall not receive the benefit of any such relief from taxation more than once
(whether by reason of any element of double counting or otherwise).   1.17  
Nothing in this Schedule shall derogate from the Purchaser’s obligation to
mitigate any loss which it suffers in consequence of a breach of the Warranties.
  1.18   If in respect of any claim under the Warranties or under the Indemnity
or under the Tax Deed the liability of the Vendors or the Company is contingent
only then the Vendors shall not be under any obligation to make any payment to
the Purchaser (or the Company) until such time as the contingent liability
ceases to be contingent and becomes actual and proceedings in respect of such
claim shall be issued and served on the Vendors not later than the expiry of the

 



--------------------------------------------------------------------------------



 



    period of 30 months after the Completion Date or 6 months after the date on
which the contingent liability ceases to be contingent and becomes actual,
whichever is the later.       1.19   No claim whatever on the part of the
Purchaser shall lie in respect of any breach of the Warranties if and to the
extent that such breach has been caused by any act or omission stipulated to be
carried out or omitted pursuant to the terms of this agreement.   1.20   For the
avoidance of doubt the Purchaser shall not be entitled to recover damages in
respect of any claim for breach of the Warranties and/or of the covenants
contained in the Tax Deed and/or under the Indemnity where to do so would
involve recovery more than once in respect of the same loss or damage.   1.21  
Any amount payable by the Vendors to the Purchaser in satisfaction of any claim
made under the Warranties or under the Indemnity or under the Tax Deed shall be
treated as a reduction by that amount of the Consideration.   1.22   The
Purchaser shall upon it or the Company becoming aware of any matter or event
(‘the Matter’) which might give rise to a claim under the Warranties or the
Indemnity give notice in writing to the Vendors of the Matter as soon as
reasonably practicable.   1.23   The Purchaser shall provide and shall procure
that the Company will provide to the Vendors and the Vendors’ professional
advisers reasonable access to premises and personnel and to any relevant assets
documents and records within their power possession or control for the purpose
of investigating the Matter and enabling the Vendors to take such action as
referred to in paragraph 1.24 below and shall allow the Vendors and its advisers
to take copies of any relevant documents or records.   1.24   The Purchaser
shall and shall procure that the Company will allow the Vendors (using
professional advisers nominated by the Vendors) to take such action and
institute and conduct such proceedings on behalf of the Purchaser or the Company
as the Vendors may reasonably request to dispute resist appeal compromise defend
remedy or mitigate the Matter or to enforce against any third party the rights
of the Company in relation to the Matter provided

 



--------------------------------------------------------------------------------



 



    always that (save in circumstances where the Matter shall give rise to a
claim under the Indemnity) the Purchaser and the Company shall not be obliged to
take or permit any action which they reasonably consider to be materially
prejudicial to their interests.           The Vendors shall fully indemnify the
Purchaser and the Company against all costs and expenses incurred as a result of
any action taken by the Vendors pursuant to this sub-paragraph.   1.25   The
Purchaser shall not and shall procure that the Company shall not admit liability
in respect of or compromise or settle the Matter without the prior written
consent of the Vendors (such consent not to be unreasonably withheld or
delayed).   2.   Access   2.1   The Purchaser will after the Completion Date
give to the Vendors and their representatives reasonable facilities to inspect
all of the books and records relating to the Company as are delivered to the
Purchaser under this agreement and (at the Vendors’ cost) to take copies and
extracts from them at all reasonable times and on reasonable advance notice
within the period of 6 years from and after the Completion Date.   3.  
Indemnity by the Purchaser in respect of ICTA Sections 703-709   3.1   The
Purchaser shall indemnify the Vendors against any liability to Taxation arising
in connection with the sale of the Shares under the provisions of ICTA 1988
Sections 703–709 and all reasonable connected costs damages or expenses incurred
by them to the extent that it would not have accrued or been incurred but for
the payment of an abnormal amount by way of dividend (as defined in ICTA
Section 709) at any time after Completion.   3.2   The Vendors shall allow the
Purchaser and the Company (as the case may be) to take such action and institute
and conduct such proceedings on behalf of the Vendors as the Purchaser may
reasonably request to dispute resist appeal compromise defend remedy or mitigate
any such alleged liability provided always that (save in circumstances where the
Matter shall give rise to a claim under the Indemnity) the Purchaser and the
Company shall not be obliged to

 



--------------------------------------------------------------------------------



 



    take or permit any action which they reasonably consider to be materially
prejudicial to their interests.   4.   Capacity of Purchaser   4.1   The
Purchaser warrants to and undertakes with the Vendors that:

  4.1.1   it has the requisite power and authority to enter into and perform
this agreement;     4.1.2   the execution and delivery of and the performance by
it of its obligations under this agreement will not:

  (a)   result in a breach of any provision of its memorandum or articles of
association;     (b)   result in a breach of or constitute a default under any
agreement or instrument of which it is a party or by which it is bound;     (c)
  result in a breach of any applicable order judgment or decree of any court or
governmental authority.

 



--------------------------------------------------------------------------------



 



SCHEDULE 9
THE CUSTOMERS BEING THE SUBJECT OF CLAUSE 12.5
The customers are the Relevant Customers, as that term is defined in the Supply
Agreement dated 12th April 2006 made between Cooper & Turner Ltd (1) and Coronet
Rail Ltd (2) (“the Supply Agreement”), against whose name a tick has been
inserted in column (2) of Schedule 3 of the Supply Agreement (as that Schedule
may be amended from time to time in accordance with the terms of the Supply
Agreement)

 



--------------------------------------------------------------------------------



 



/s/ Club Fun Limited


SIGNED AS A DEED BY
CLUB FUN LIMITED
Acting by its duly authorised Attorney
In the presence of

/s/ Peter David Vaughan Jones


SIGNED AS A DEED BY
PETER DAVID VAUGHAN JONES
In the presence of

/s/ Gary Elliott


SIGNED AS A DEED BY
GARY ELLIOTT
In the presence of

/s/ Anthony Brown


SIGNED AS A DEED BY
ANTHONY BROWN
In the presence of

/s/ Portec Rail Products (UK) Ltd.


SIGNED AS A DEED BY
PORTEC RAIL PRODUCTS (UK) LIMITED
Acting by two Directors or
By one Director and the Company Secretary

/s/ Michael Cartwright


DIRECTOR

/s/ Peter Butler


DIRECTOR

/s/ John Spindler Cooper


SIGNED AS A DEED BY
PORTEC RAIL PRODUCTS, INC
Acting by its authorised signatory
JOHN SPINDLER COOPER

 